 456DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDceded, that the injury to Francis was not such as would prevent him.from continuing to perform the same kind of tasks he had performed:prior to the injury.The question is whether this employee, at thetime of the election, had a reasonable expectation of further employ-ment with the Employer.4Upon the present record, we find that not-withstanding the fact that ,the Employer may have considered theadvisability of discharging Francis, he at no time took any steps to,discharge him prior to the election.This conclusion is supported bythe further fact that, although Francis had visited the Employer atthe plant several times before the election, the Employer never ad-vised Francis that he would not be taken back to work.As Francis'employment had never been terminated, he was in effect an employee-absent on sick leave, and under the established policy of the Board,.was eligible to vote.5We therefore adopt the Regional Director's-recommendation that the challenge to this ballot be overruled and thatthe ballot be opened and counted.DirectionIT IS HEREBY DIRECTED that the Regional Director for the NinthRegion shall, pursuant to the Rules and Regulations of the Board,.within ten (10) days from the date of the Direction, open and countthe ballot of Charles M. Francis and thereafter prepare and serve-upon the parties to this proceeding a supplemental tally of ballots,including therein the count of said challenged ballot.4Clsppard Instrument Laboratory,Inc..86 NLRB 424; GoodyearRubber Sundries, Inc.(Case No. 1-RC-913, supplemental decision,unpublished"Whiting Corporation,Spencer and Morris Division,92 NLRB 1851GRANrrEVILLE COMPANY,SIBLEY DIVISIONandTEXTILEWORKERS-UNION OF AMERICA, CIO.Case No. 10-CA-900.September 27,1951Decision and OrderOn April 23, 1951, Trial Examiner Sydney S. Asher,Sr., issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent has engaged in and was engagingin certain unfair laborpractices and recommending that it cease anddesist therefrom andtake certain affirmative action, as set forth in the copy of the Inter--mediate Report attached hereto.The TrialExaminerfurther,found'that the Respondent had not engaged in other allegedunfair laborpractices and recommended that the complaint be dismissed withrespect thereto.Thereafter, the Respondent filed exceptions to the,Intermediate Report and a supporting brief.96 NLRB No.63.- '_ '0RANITNE'VI1;Lf COMPANY457at the, hearing and finds that no prejudicial error was committed.The' rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entire'record' in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the modifications andexceptions set forth below:1. -The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act, by engaging in acts of interro-gation, surveillance, threats of reprisal, and promises of benefit con-cerning,the union activities of its employees. 'In so finding, however,we do not rely, as did the Trial Examiner, upon Overseer Gay'sthreats of discharge to employees Lawrence Monday and Henry Kim-berly for engaging in union solicitation on company time.2.We do not agree with the Trial Examiner's finding that theRespondent discriminatorily discharged Alton Cook in violation ofSection 8 (a) (3) and (1) of the Act. The factual finding of theTrial Examiner that Cook was discharged for engaging in unionactivity is not, in our opinion, supported by a preponderance of, theevidence.,Cook operated a beaming machine which separates ropes of yarninto individual strands ranging in number from 200 to 375.Thebeamer' operates the machine by keeping his foot on a brake pedal;when he removes his foot, the machine comes to a stop.' About every2,000 yards, the ball of yarn is marked by a lease string, which is asignaE to the beamer to stop the machine, remove the string, andcheck the individual strands.Cook admitted that the main part ofhis job'was to be on the lookout for an approaching lease string.Another important, duty of the beamer is to mark the large spools,upon which the individual strands are wound, in order to alert theslasher operator, whose operations follow the beamer, to' any defects.'The Respondent contends that Cook was discharged when it learnedthat he had permitted a lease string to hit the separating device,known as a comb, thereby causing considerable damage; and that 2hours prior thereto, Cook had been reprimanded for having made abad beam and having failed to make a notation on the beam to warnthe slasher tender which resulted in additional breakage and wastebn the slashing operation.Although the Trial Examiner rejected Cook's explanations that afaulty brake caused the lease string damage and that he did not workon that portion of the spool which resulted in the slashing damage,he nevertheless found that the Respondent, having knowledge ofPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoardhas delegated its powers in connectionwith thisease toa three-member panel'Chairman Herzog and Members Reynolds and Murdock]. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDCook's union activity, seized upon these incidents as a pretext to ridthe plant of an active union adherent.We have carefully examinedthe facts surrounding Cook's discharge, and while the matter is notfree of doubt concerning the Respondent's motive, we are constrainedto disagree with the Trial Examiner.The record shows that Cookwas warned by his overseer after the slashing incident that he wouldhave to improve his work or be discharged.That fact coupled withthe lease string incident, occurring but 2 hours later and causingserious damage, in our opinion, afforded reasonable justification forthe Respondent's action in discharging Cook, and we so find.3.No exceptions having been filed to the Trial Examiner's recom-mended dismissal of the complaint insofar as it alleges (a) that theactivities of Sedberry, Green, and Hollingsworth constituted violationsof Section 8 (a) (1) of the Act, and (b) that the Respondent dis-criminated with respect to the hire and tenure of employment ofHarding Kimberly and Whit Holloway, we shall dismiss theseallegations.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor -RelationsBoard hereby orders that the Respondent, Graniteville Company,Sibley Division, Augusta, Georgia, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union affiliations,activities, or sympathies; threatening its employees with dischargeor other economic reprisal if they become interested in, join, or engagein activities on behalf of the above-named or any other labor organi-zation; soliciting its employees to spy upon and keep under surveil-lance the union members and their activities, and to report suchactivities to the Respondent; or promising benefits to employees ifthey refrain from becoming interested in, joining, or engaging inactivitieson behalf of the above-named or any other labororganization.(b) In any other manner interfering with, restraining, or coer-cing its. employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist Textile Workers Unionof America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any and all suchactivities, except to the extent that such rights-may be affected bbyan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act. GRANITE'VILLE COMPANY4592.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Post at its plant in Augusta, Georgia, copies of the notice at-tached hereto marked "Appendix A." 2 Copies of the said notice, to,be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within ten (10)days -from the date of this Order,--what-steps the Respondent has takento comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges (a) that the activities of Sedberry, Green,and Hollingsworth constituted violations of Section 8 (a) (1) of theAct, and (b) that the Respondent discriminated with respect to thehire and tenure of employment of Alton Cook, Harding Kimberly,and Whit Holloway.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, We hereby notify our employees that :WE WILL NOT interrogate our employees with respect to theirunion membership, activities, and sympathies; threaten our em-ployees with discharge or other economic reprisal if they becomeinterested in, join, or engage in activities on behalf of TExTrLWORKERS UNION OF AMERICA, CIO, or any other labor organiza-tion; solicit our employees to spy upon and keep under surveil-lance the union members and their activities, and to report suchactivities; or promise benefits to our employees if they refrainfrom becoming interested in, joining, or engaging in activities onbehalf of the above-named or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist TEXTILE.WORKERS-UNION OF AMERICA, CIO, or any other labor organiza-2In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order"the words"A Decree ofthe United States Court of Appeals Enforcing." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, to bargain collectivelythroughrepresentatives of their ownchoosing,and to engagein concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as author-ized in Section 8 (a) (3) of the National Labor Relations Act.GRANITEVILLE COMPANY,SIBLEYDIVISION,Employer.By --------------------------------------------(Representative)(Title)Dated -------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a fourth amended charge filed by Textile Workers Union of America,'CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board,' by the Regional Director for the Tenth Region (Atlanta, Georgia),issued a complaint dated November 15, 1950, against Graniteville Company,Sibley Division, Augusta, Georgia, herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.Copies of the various charges, the complaint, and thenotice of hearing were duly served.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent: (a) Discharged Harding Kimberly on October 27, 1949,Alton Cook on November 10, 1949, and Whit Holloway on May 23, 1950, andthereafter failed and refused to reinstate them because of their membershipin and activities on behalf of the Union, and because they engaged in concertedactivitieswith other employees for the purpose of collective bargaining andmutual aid and protection; (b) from October 1949 to and including June 14, 1950,interrogated its employees concerning their union membership, activities, andsympathies; (c) from October 1, 1949, to and including May 1950, threatened itsemployees with discharge and other economic reprisal if they became interestedin or joined the Union, or engaged in activities on behalf of the Union; (d) fromSeptember 30, 1949, to and including February 27, 1950, solicited its employeesto spy upon and keep under surveillance the union members and their activities,and to report such activities to the Respondent; and (e) on October 1 and 23,1949, promised benefits to its employees if they would refrain from becoming in-terested in or joining the Union, or engaging in activities on behalf of the Union.The Respondent thereafter filed an answer, admitting that Kimberly, Cook, andHolloway were discharged on the dates alleged in the complaint, but denyingthe commission of any unfair labor practices.'The General Counsel and his representative at the hearing are referred to herein asthe General Counsel.The National Labor Relations Board is referred to as the Board. GRANITEVILLE COMPANY,461Pursuant to notice, a hearing was held from December 4 to 7, 1950, inclusive,at Augusta, Georgia, before Sydney S. Asher, Jr., the undersigned Trial Examiner-duly designated by the Chief Trial Examiner.The General Counsel and the-Respondent were represented by counsel and the Union by its representative.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the-beginning of the hearing, the General Counsel moved for an oral bill of partic-ulars with respect to that part of the Respondent's answer which admitted the-discharge of the three employees involved, but denied that their discharges were-violative of the Act.The General Counsel contended that the Respondentshould "spell out . . . its own reasons and position with respect to the dischargesalleged."The motion was denied!By agreement of the parties, witnesses were excluded from the hearing roomuntil they were called to testify.During the course of the hearing, the GeneralCounsel made several motions to amend the complaint with respect to thenames of supervisors alleged to have committed acts of interference, restraint,and coercion, and the dates on which the alleged acts occurred. All such motionswere granted without objection.At the close of the hearing, the Respondentmoved to dismiss the complaint, insofar as it related to any discriminatory dis-charges, and to dismiss the complaint in its entirety.Rulings on these motions.were reserved.They are now disposed of in accordance with the conclusionsand recommendations herein. The General Counsel moved to conform the plead-ings to the proof with respect to names, dates, and other nonsubstantive matters.The motion was granted without objection.All parties were afforded an opportunity to present their contentions orallyupon the record, and the General Counsel did so. All parties were grantedtime after the close of the hearing to file briefs and proposed 'findings of factand conclusions of law.A brief has been received from the Respondent andhas been duly considered.In accordance with arrangements made during the hearing, the Trial Examiner,.accompanied by representatives of the Respondent and the General Counsel,visited the Respondent's Sibley Mill on December 8, 1950, for the purpose ofacquainting himself with the physical character of the plant and the type ofoperations performed therein.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 8The Graniteville Company is a corporation, with its principal office and place-of business at Graniteville, South Carolina. In its several mills and plants,it is engaged in the manufacture and sale of cotton textiles. Only the Respond-ent's Sibley Mill, located at Augusta, Georgia, is involved in this proceeding.In the course and conduct of the Respondent's business operations at the SibleyMill, the Respondent annually purchases raw materials exceeding $500,000 in.H The Board has held that a general denial by a respondent is sufficient to satisfy the-requirements of Section 203 20 (now Section 102 20) of the Board's Rules and Regulations.ColumbusManufacturing Company,Case No. 10-CA-2056, on appeal to the Board, Novem-ber 30, 1948.See alsoLerner Shops of Alabama, Inc., at al,91 NLRB 151, footnote 2,and footnote 1 of the Intermediate Report therein.8The findings of fact contained in this section are based primarilyupona stipulation,of the parties.6 462DECISIONS OF NATIONAL, LABOR RELATIONS BOARDvalue, approximately 90 percent of which is shipped to the Sibley Mill fromoutside the State of Georgia.The finished products of the Sibley Mill amounttomore than $500,000 in value per annum, of which in excess of 95 percentis either shipped to customers outside the State of Georgia or shipped for furtherprocessing to other plants of the Respondent outside the State of Georgia.The Respondent admits, and I find, that it is engaged in commerce withinthe meaning of the Act.II. THE ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization within themeaning of Section2 (5) of the Act.4Ill.THE UNFAIR LABOR PRACTICES6A. The operations of the Sibley MillApproximately 900 employees are employed at the Respondent's Sibley Mill.The mill operates on three shifts, as follows : First shift, 7 a. in. to 3 p. in.; second'shift, 3 p. m. to 11 p. m.; and third shift, 11 p. m. to 7 a. m.°Each principal department is supervised by an overseer, under whom is anassistant overseer.The overseers are generally on duty from 7 a. m. until about'6 p. m., and the assistant overseers from 6 p. m. to 7 a. in. Under the overseer andassistant overseer in each department are shift foremen for each shift °Theparties stipulated that the overseers, assistant overseers, and shift foremennamed herein are supervisors within the meaning of the Act.B. Sequence of eventsIn September 1949 the Union began attempts to organize the employees of theSibley Mill.Sometime in October, Mr. Mangum, superintendent of the SibleyMill, instructed the overseers, in effect, that if employees inquired about theUnion, they should be told that they could join or not join, as they chose, andthat the Respondent did not care, so long as they performed their work. Theseinstructions were relayed to the shift foremen, but were not communicated-directly to the employees.James Hunnicut, a shift foreman, admitted thathe had heard rumors of the Union's advent prior to October 27, 1949, but statedthat he did not know if these rumors were true. As will later appear, Oscar0. Gay, an overseer, questioned employee Lawrence E. Monday concerning thedistribution of union cards a week prior to October 27. It is accordingly foundthat the Respondent became aware of its.employees' interest in the Union onor before October 20, 1949.On October 27, 1949, employee Harding Kimberly was discharged, under cir-,cumstances discussed hereafter. ' On October 31, a group of employees on thesecond shift, by agreement among themselves,. came to work wearing unionbuttons!They approached Hunnicut and told him they wanted to speak to'Gay.Hunnicut told the men to start work and he would see what could bedone.After conferring with Gay, Hunnicut returned a short while later andinformed the employees that Gay would talk to them one at a time. The em-4 The parties so stipulated."The first shift is also referred to in the record as the B shift, the second as the C shift,and the third as the A shift.6 Shift foremen are alsoreferredto in the record as second hands.IAccording to the undenied and credited testimony of employee Henry Kimberly, theemployees were advised by a union organizer "to do it for our own protection, so if theydid fireus they couldn't say they didn't know we wereunionmembers." GRANITEVILLE COMPANY463ployees replied that would not be necessary, they merely wanted to let him knowthey belonged to the Union. Thereafter, some of the employees continued towear their union buttons in the plant.On November 10, 1949, employee Alton Cook was discharged, under circum-stances related below.The original charges herein were filed on November 16,1949, and served upon the Respondent on November 23, 1949.In April 1950, the Union again actively sought to organize the employees ofthe Sibley Mill.On May 23, 1950, employee Whit Holloway was discharged,under circumstances described hereafter.C. Interference, restraint, and coercionThe complaint alleges numerous incidents of interference, restraint, andcoercion by various supervisors.The Respondent's answer denies all of them.The allegations concerning each individual supervisor will be discussedseriatim.1.Avery Kirkland 8Avery Kirkland is shift foreman on the second shift in the card room, underOverseerW. H. Hutcherson. The complaint alleges that Kirkland illegallyinterrogated employees, on September 30, October 26, November 1, 5, 7, and 30,and December 20, 1949; threatened employees with economic reprisal on Octo-ber 27 and November 7 and 30, 1919, if they became interested in or joined theUnion ; and solicited employees to spy upon union members and their activitieson September 30, October 26, and November 5, 1949.In the fall of 1949, Kirkland came to employee Barney Dempsey while he wasworking and asked him if he had joined the Union. Dempsey replied that hehad not.Kirkland remarked : "Well, the boys all of them are joining up aroundhere."Dempsey answered that he was not going to have anything to do withthe Union. Later, the same day, Kirkland returned and again questionedDempsey with regard to his union membership. Dempsey explained that aunion organizer had talked to him about joining the Union, but that he had toldthe organizer that he was not interested.Kirkland laughed and went away.A few days later, Kirkland returned and told Dempsey that Hutcherson hadbeen told by another employee that Dempsey had joined the Union. Dempseydenied that he had joined.The following week, Kirkland again told Dempseythat he had heard that Dempsey had joined the Union. Dempsey once moreprotested that he had not joined.Kirkland left but returned, and told Dempseythat he believed that Dempsey had not joined the Union, but Hutcherson didnot seem to believe it.Dempsey responded : "Well, I don't care who don'tbelieve it.I have told you the truth about it."Kirkland returned a few minuteslater, and said: "Barney, we don't need no Union here.We are getting alonggood without a Union." Dempsey responded : "Yes, we are getting along allright.I am not going to join a union, not fooling with no union." Kirklandthen stated: "Well, I tell you, they all seem to think that you joined the Union,some few of them was telling me." Dempsey answered : "Mr. Avery, for thelast time let me tell you.You have lied to me enough about this unionNow,for the last time, I don't care who says I joined a Union just told a damn lie."A few days later, Kirkland asked Dempsey if he had received a letter withrespect to a union meeting to be held on the following Sunday.Dempsey first8The findings of fact contained in this subsection are based upon the credited andundenied testimony of employees Dempsey, Fordham,and Whisnant.Kirkland did nottestify. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied having received such a letter, but later admitted that he had received it.Kirkland asked if Dempsey intended to go to the meeting, and Dempsey repliedthat he was not sure.Kirkland then suggested that Dempsey go to the meeting,listen to what was said, and report back to Kirkland.Dempsey answered thathe was not sure that he would be able to attend. In fact, Dempsey did notattend the meeting.On another occasion, Dempsey offered to prove that he-had not joined the Union by giving Kirkland a letter which the Union hadwritten to Dempsey. - Kirkland replied that he did not know if "that wouldhelp you any," but suggested that Dempsey bring the letter to him. Accord-ingly,Dempsey gave the letter to Kirkland on the following day. These-con-versations took place over a period of approximately 2 weeks. It is found thatKirkland interrogated Dempsey with respect to his union membership andactivities, and solicited him to spy upon union members and their activities andto report such activities to him.'Early in November 1949, Kirkland approached employee E. B. Fordham and,after remarking that he had tried to be a friend to Fordham and that he thoughtFordham was friendly toward him, asked what Fordham knew about the Union.Fordham replied that the only thing he knew about the Union was that a unionorganizer had come to his house a few days before to discuss it.Kirkland saidthat he understood that Fordham had been in the dressing room trying to interestother employees in joining the Union, and had been supplying the union organizerwith the names of employees. Fordham denied this. Later that week, Kirk-land asked Fordham where his union button was, and Fordham replied that hedid not have one.Kirkland then remarked that he had heard that Fordhamhad joined the Union.Fordham denied that he had done so.During the follow-ing week, Kirkland asked Fordham if he had attended the union meeting whichhad been held on the previous day.When Fordham admitted attending, Kirk-land asked : "Well, did you learn anything?"Fordham answered that he hadnot learned anything particular.Kirkland inquired why Fordham had goneand Fordham replied that he "was trying to find out something or other aboutthe Union."According to Fordham, Kirkland then warned Fordham that he"had better be particular about how I talked outside, and what I done, that therewas somebody outside watching me."Fordham demanded: "Who is telling youso damn much?" Kirkland refused to reveal the source of his information,merely saying that he was receiving it somehow.Fordham protested: "I thinksomebody is damn smart to tend to my business, and I mean it is going to stopif I have to fight."Kirkland replied : "There is no need you getting into anytrouble about it."Fordham then asked if the Respondent were paying someoneto watch him. The record does not reveal Kirkland's reply. Later that sameweek, Kirkland asked Fordham if he knew whether Dempsey and another em-ployee named Maddox had joined the Union. Fordham replied that he did notknow.These conversations took place within a period of about 3 weeks. It isclear that Kirkland interrogated Fordham with respect to his union membershipand activities and those of other employeesMoreover,Kirkland impressedFordham with the fact that his union activities outside the plant were beingwatched, and warned him that he "llad better be particular about how (he)talked outside."This constituted not only interference with Fordham's right to9Kirkland's statementto Dempsey that "We don't need no union hereWe are gettingalong good without a union" is protected under Section 8 (c) of the Act,and is thereforefound not to constituteinterference,restraint,or coercion. GRANIT'EVILLECOMPANY,465engage in union activities, but also a veiled threat of economic reprisal whichcould be expected to result from his further support of the Upion 10'On November 10, 1949, Kirkland approached Hubert N. Whisnant, a slubbertender, while he was at work, and asked if he had heard anything about theUnion.Whisnant replied that he knew nothing about it.Kirkland then askedWhisnant to report to him anything lie heard about the Union.Whisnantanswered that he would have to think it over. On November 30, while Whis-nant was working, Kirkland asked him if be could have one of his union cards.Whisnant asked him what he meant, and Kirkland replied : "One of your CIOUnioh'cards. ' I heard you had some signing the boys up."Whisnant demandedto know if somebody had told Kirkland that he bad some union cards or whetheritwas something that Kirkland had invented.Kirkland replied that somebodyhad told him, but that he had promised not to reveal the identity of the informer.Kirkland remarked : "You know, if we get in the Union, started up around here,it is going to cause trouble.You remember that other one, don't you?"Whis-nant replied that he had had nothing to do with that.Kirkland then asked ifWhisnant knew what his job really was.Whisnant replied that his job was torun three slubbers."Kirkland replied: "Well, your job is really four slubbers,"adding that the written job description called for each slubber tender to operatefour slubbers, but that Hutcherson had been "good enough ... to hold it offus the best he could, see, and hadn't never given it to us."Whisnant pointedout that he could not operate four slubbers.Kirkland then asked Whisnantif he had seen any of the union organizers, and Whisnant admitted that he hadtalked to them.Kirkland stated: "Well, if the damn Yankee son-of-bitches hadstayed up North where they belonged instead of coming down here trying to startsomething or another we [would] get along better."Whisnant replied that hedid not think that Kirkland would say that to their faces.Kirkland asked ifWhisnant really had any union cards, and Whisnant replied that that was his ownbusiness, that what he did outside the mill did not concern anyone as long as heperformed his work.Kirkland replied : "Well, now, we cannot fire nobody aboutthe Union, but there is one thing we can do. If you do get a Union started, well,we can keep our eyes open and if anything comes up about your work or anyway,the gate is open where you come in to go back out. It will be a good thing on mypart because I won't have anything to do then but just put my collar and tieon and walk by."About 2 weeks later, Kirkland asked Whisnant if he knewanything about a union meeting which had been held on Walton Way.Whisnantreplied that he knew nothing about it. It is evident that Kirkland interrogatedWhisnant with respect to his union membership and activities.Moreover, theconversation between Kirkland and Whisnant on November 30 contained im-plied threats by Kirkland that if the Union came in, the slubber tenders' workwould be increased by 25 percent, and the Respondent would seek for a pretextto discharge active union adherents'210 In a case involving a somewhatsimilarset of facts the United States Court of Appealsfor the District of Columbia stated : "Interrogation by supervisory employees as tounionsympathies carries with it at least the aroma of coercion.Here the questioningwas coupled not only with the supervisor's expressions of extreme distaste for unionism,but also with veiled threats as to future benefits and job security.Conduct of this sortviolates the employees'. rights under section 7 of the Act and constitutes an unfair laborpractice under section 8 (a) (1) "Joy Silk Mills, Inc v N. L. R. B.,1815F. 2d 732(C A D. C ) These observations are pertinent in the instant case.A slubber is a machine which makes roving for the spinning room.18 It is found that Kirklancl's statement that "if the damn Yankee son-of-bitches hadstayed up North where they belonged instead of coining down here trying to start some-thing or another we [would] get along better" is not violative of the Act' Disparage-ment of aunion does not constitute restraint, interference, or coercion.Edstoltal "FlImparcial" Inc.,92 NLRB 1795. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. James, Hunnicut"James Hunnicut' is shift foreman in the spinning room on the second shift,under Overseer Oscar O. Gay. The complainant, as amended at the hearing,alleges that Hunnicut interrogated employees concerning their union member-ship, activities, and sympathies on October 27, and November 5, 15, and 25, 1949;threatened employees with economic reprisal if they became interested in orjoined the Union during October 1949; solicited employees to spy upon unionmembers and their activities on October 23, 1949; and promised benefits toemployees if they would refrain from becoming interested in or joining theUnion during October 1949.William Noland Brown,a fixer" under Hunnicut's supervision, testified thatlate in October 1949, Hunnicut told Brown that he wanted him to go in thewater house15 about 10 or 15 minutes before changing time to see what hecould find out.He added that if Brown heard anything, he would know whatitwas, he would not have to tell him.However, Brown did not report backto Hunnicut.Brown testified that, prior to this incident, he and Hunnicut had,been good friends, but that after this occurred Hunnicut "went to work on"him 1°-The Respondent contends that Hunnicut was merely seeking to have Brown,aid him in enforcing the rule against smoking, and to prevent the men fromcongregating in the rest rooms. In support of this contention,Gaytestifiedthat in the fall of 1949 the employees had fallen into the habit of congregatingin the water house to smoke. As a result, they were staying away from theirjobs, thus causing bad work, and were violating the Respondent's rule againstsmoking in the plant."'Accordingly, Gay told his shift foremen that he wantedthem to check'the water houses during their shifts, and if they caught anybody-smoking to "do something about it."Hunnicuttestified that Gay was "puttingpressure" on him to stop the men from smoking in violation of the Respondent's-rules, and that he then requested his three fixers, including Brown, to checkon this.According to Hunnicut, his instructions to Brown were : "I expectyou better go down to the water house about quarter to 11 and look arounddown there and see what is going on." Brown replied : "All right."Hunnicutdid not recall whether he particularly told Brown what to look for, but stated-that Brown knew that there had been trouble with the men smoking in thewater house "and he knew what the score was on that."Hunnicut placed theconversation as having taken place "along around the last of September" 1949.The versions of Brown and Hunnicut both indicate that Hunnicut orderedBrown to investigate the situation in the water house.However, there is amaterial difference with respect to the actual language used by Hunnicut, andthe time when the conversation occurred.Brown's demeanor on the witness-stand impressed me with his candor.Accordingly, his version of the language13Also described in the record as Tames Hunnicutt.14Fixers are also referred to in the record as "sectionmen " It wasstipulated thatthey are not supervisors'15The water house is the toilet10On this point, Brown testified credibly as follows :Q.What did he do to indicate there was a change inrelations?A He started putting extra work on me. Finding frames there wasn'tanything'wrong with, making me tear them down and put them back together again when I knewin my own mind there wasn't anything wrong with the frame17I find that the ll.espondenf had a rule againstsmoking inthe plant, which was madeknown to the employees.Gay testified without contradiction that the shiftForemenusually explained this rule to each new employee, and that "NoSmoking" signs' wereposted in the vicinity of therest rooms. GRANITE'VILLE COMPANY467used by Hunnicut and the date of this occasion is adopted.Had the enforce-ment of the no-smoking rule been Hunnicut's reason for asking Brown to go,into the water house, he would not have told Brown that if Brownheard any-thing Brown would know what he meant, he did not have to tell him. In viewof the fact that the Respondent was aware that the Union was organizing itsemployees at this time,and considered in the light of other instances of inter-ference, restraint, and coercion by the Respondent's supervisors,described herein,it is found that Hunnicut was, in effect,requesting Brown to listen for con-versations regarding the Union,and to report these conversations to him.Thisconclusion is bolstered by Hunnicut's sudden and unexplained change in attitudetoward Brown following this incident.It is evident that Brown's failure tocomply with Hunnicut's request that he furnish information with respect to,the employees'union activities caused a rift in their previous friendlyrelationship.Brownfurther testified that, within a week before or after October 27, 1949,employee James Thrift was talking to several other employees during workinghours.Hunnicut asked Brown what Thrift"was trying to sell those peopleup there."Brown replied that he did not know.Thrifttestified that he hadspoken to several employees during working hours, and that Hunnicut had askedhim "what I was trying to sell those people." Thrift explained to Hunnicutthat he had given an apple to the first employee,that the second employeehad given his sister some flowers and he was thanking her, and the thirdemployee had called him over, adding: "It wasn't what you were thinking."Hunnicut replied : "Well, I didn't know."Thrift set the timeof this conversationas approximately a week before October 27.Hunnicuttestified that he sawThrift talking to another employee during working hours, and that he askedThrift what Thrift "was trying to sell."Hunnicut explained that this was"merely a figure of speech," instead of simply telling Thrift to go back to hisjob and to allow the other employees to return to their work; that he wantedthe employees to know he thought they should be on their jobs.This incident requires elaboration with regard to the Respondent's attitudetoward employees talking during working hours.On this subject, the recordpresents conflicting testimony.Thrifttestified that it was customary for theemployees to talk to one another"when we have time," and that Hunnicut hadnever previously reprimanded Thrift for talking to other employees.He ad-mitted,however, that he had heard Hunnicut reprimand another employee whowas talking by telling her that "she was a long way from home, from her job."EmployeeLeonard Fletcher,a witness for the Respondent,testified that therewas no reason why employees should not talk to eagh other when they hadthe time and that he knew of no rule against such talking, as long as it did notinterfere with the work.On the other hand,Gaytestified that employees werenot supposed to leave their jobs to talk to other employees, thus delaying themfrom their work.He added that if the conversation lasts too long, the employeesare told to go back to their jobs.He stated: "We ask them what their businessis if they are talking to someone else on their job." In view of all the testimony,particularly Thrift's admission that he had heard Hunnicut reprimand anotheremployee for talking, it is found that the Respondent's policy was to discourageexcessive talking which interfered with work.Accordingly, I agree with thecontention of the Respondent that it was not unreasonable for a supervisor tocorrect or inquire what it is that an employee is talking about when he issupposedly engaged on his own job, although he undertakes to go around andtalk to other employees who are also supposed to be at their jobs. Foremen,in maintaining some semblance of discipline and attention to duty, should not berequired to select their words with specific exactitude in order to reprimand an 468DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee.I therefore find that Hunnicit's question addressed to Brown as-towhat Thrift"was selling"and his similar question addressed to Thrift did not,constitute illegal interrogation with respect to union activities,and was notviolative of the Act"Willie May McCarthywas one of the employees who wore a union button onOctober 31, 1949.She testified that, during the last part of October 1949, sheapproached Hunnicut and asked him if he had heard anything about the' Union.Hunnicut answered that he had heard a little something.McCarthy told Hunni-cut that two or three employees had mentioned the Union to her, and Hunnicutreplied that he could name these employees if he wanted. She further testified-that on October 26, 1949, she was talking to another employee,and that Hunnicutlater asked her what the other employee"was trying to sell."McCarthy repliedthat the other employee was not trying to sell her anything.Hunnicuttestifiedthat he had only one conversation with McCarthy with respect to the Union and-that was the first conversation referred to by McCarthy in her testimony.Ac--cording to Hunnicut,McCarthy asked him if he had heard anything about theUnion, and he merely replied that he had heard a little something about it.Hunnicut placed this conversation as occurring sometime after October 27, 1949.McCarthy impressed me as a witness whose memory was not altogether reliable.Accordingly,I adopt Hunnicut's version as the more accurate.As Hunnicut's-statement in answer to McCarthy's question was devoid of any promise of bene-fit or threat of reprisal,and did not constitute illegal interrogation,I find that,itwas not violative of the Act.There is no evidence that Hunnicut,as alleged in the complaint,interrogatedemployees with respect to their union activities,threatened employees with eco-nomic reprisal if they supported the Union,or promised them benefits if theyrefrained from so doing.It is found,however, that he solicited Brown to spyupon the union members and to report their activities to him.3.Oscar O. GayOscar 0.Gay is overseer of the spinning room.The complaint alleges that heinterrogated employees concerning their union membership,activities,and sym-pathies on October 20, 27,and 31,and November 5 and 25, 1949;threatened-employees with economic reprisal if they became interested in or joined theUnion on'October 20 and 31,1949; solicited employees to spy upon union members.and their activities on October 23, 1949; and promised benefits to employees ifthey would refrain from engaging in activities on behalf of the Union on Oc-tober 23, 1949.&EmployeeLawrence E. Mondayhad been active in the Union, and had passed.out union cards to other employees both inside and outside the mill.He testifiedthat,about a week before October 27, 1949, Gay summoned him and said that heunderstood that Monday had been passing out cards, and asked Monday if itwere true.When Monday admitted that he had been passing out cards, Gaystated that if Monday did not agree to apologize and cease distributing cardsthat he would have to discharge him.Monday answered:"Yes, sir," and left.After this incident,Monday stopped passing out union cards.Gay's version ofthis incident was somewhat different.He testified that he had received a report-from Sedberry,the assistant overseer,that Monday was soliciting for the Unionon the job.Following the receipt of this complaint,Gay called Monday into his.office, told him that he had received reports that Monday was solicitingon the job,that unauthorized solicitations constituted a violation of the Respondent's rules,isCompareThe Pure OilCompany(Heath Refinery),75 NLRB 539; W. TSmith Lum-;berCompany,79 NLRB 606; and' W. T.Carterand Brother,et al.,90 NLRB 2020. GRANITEVILLECOMPANY469and that if he would apologize to the people whom he had bothered on the job,the matter would be forgotten, "for we weren't going to tolerate any unauthor-ized solicitations of any kind."Henry Kimberly's was one of the employees who wore union buttons to workon October 31, 1949. Immediately after the start of the second shift that day,Barney Hollingsworth, a shift foreman, came up to Kimberly as he was working,and asked him : "What kind of button is that you have got on?"Kimberly re-plied that it was a Textile Union button and that Hollingsworth ought to get one:Hollingsworth reported this incident to Gay, and Gay then had a conversationwith Kimberly.According toKimberly,Gay started the conversation by statingthat Kimberly had been reported for "soliciting membership" in the Union, whichautomatically caused Kimberly to be discharged.Kimberly denied having en-gaged in any acts of solicitation, pointing out that he had not approached anybodyabout joining the Union while in the mill.Gay then replied that Kimberly hadtoldHollingsworth that he ought to get a union button.Kimberly admittedhaving made this statement to Holfingsworth, but added that Hollingsworth hadapproached him while he was working and had asked him what the button was.Gay answered that, under the circumstances, he was warning Kimberly that "wedon't allow that," and that if he heard any more similar complaints regardingKimberly he would be automatically discharged.Gay'sversion of the conver-sation differed from that of Kimberly ; according to Gay, he told Kimberly thatany unauthorized solicitationon thejob was a violation of the Respondent'srules, and would not be tolerated.In determining whether or not the two incidents described above constituteviolations of the Act, it is important to ascertain the Respondent's policy atthe time with respect to solicitation in the mill.The General Counsel contendsthat no valid rule against solicitation existed at this time. I agree.On thispoint,Gaytestified that employees were not permitted to solicit for any purposewithout prior permission from either an overseer or a shift foreman, that theshift foremen were instructed not to permit solicitation without permission fromthe overseer for any reason except flowers for sickness or funerals, and thatthe overseers generally permitted solicitation, in addition to the reasons outlinedabove, for city-wide or national drives, such as the Red Cross and the SalvationArmy.He also testified that there was no specific rule applying tounionsolic-itation, the same rule governedalltypes of solicitation.He further testified thatthe rule applied in the mill, during the employees' luncheon periods and duringthe period when the employees were in the plant waiting for their shifts tostart.Gay admitted on cross-examination that the rule was made known tothe employees only when there had been a violation or when an employee madea request for permission to solicit.The Respondent's written rules, given toall new employees, make no reference to the subject of solicitation.Ford hamtestified that he did not know whether or not it was against the rules to giveout union cards during working hours, and that he had known Kirkland toappoint employees for the purpose of collecting money for flowers, duringworking hours.Whisnant,who had been working for the Respondent morethan 15 years, testified that he knew of no rule prohibiting the distribution ofunion cards on company time.Henry Kimberly,who had been in the Re-spondent's employ approximately 17 years, testified that prior to October 31,1949, he had never been informed of any rule against solicitation of any kind,either on or off the premises.He admitted, however, that collections for needyemployees, Christmas gifts, and similar purposes were always made afterpermission had been obtained from either the shift foreman or the overseer.He19Henry Kimberly is the father of employee Harding Kimberly, referred to previously.974176-52-vol. 96-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther testified that, after October 31, 1949, the rules with respect to charitablecollections were tightened,and that after that date when he wanted to make acollection for children stricken by cerebral palsy, it was necessary for him toobtain permission from theplant superintendent.Under all the circumstancesparticularly in view of the lack of any reference to solicitation in the Respond-ent's printed rules, and Gay's admission that the alleged rule against solicitationwas only brought to the attention of the employeesaftera violation, it is foundthat on October 31, 1949, and prior thereto, the Respondent had no rule whichprohibited union solicitation, either in the plant or outside the plant, or duringworking hours.20 It-thus appears that, under either Gay's version or that ofMonday and Kimberly, Gay, reprimanded these employees, and threatened todischarge them, for allegedly violating a nonexistent rule.Such conduct ob-viously constituted interference, restraint, and coercion, as it effectively deniedto the employees their statutory right to engage in union activities.21Browntestified that in the latter part of October 1949, he went to the officeto get aspirin.Gay told him that "thereas something going on out therein the spinning room," that Hunnicut had a great deal of confidence in Brown,and was expecting Brown "to help him." Gay then asked Brown if he wassatisfied with his job, and Brown replied that he was.Gay remarked : "Well,there is a lot of people out there that don't feel that way about it."Gay assuredBrown that he had a good chance of getting a better job, but Brown said thathe did not think so, as he felt that he had gone about as far as he could, andthat he did not have enough education to handle the job of a "boss." nGaytestified that, on the occasion in question, Brown had asked Gay to help himget his wife a job, and that at this time, Brown had dropped out of vocationalschool.Gay told Brown that Hunnicut had a great deal of confidence in Brown,and that if he would apply himself to his job be could "go on up from where he"was."Brown responded that he felt that- he had reached as high a level ashe could because of his limited educationGay replied that he did not think so,that if Brown applied himself to his job he could go higher.Brown's demeanoron the stand while testifying impressed me with his candor and sincerity. Itherefore credit his version of this conversation.Although Gay did not' specifically mention the Union in his discussion withBrown, it will be recalled that he stated that there was something going on inthe spinning room.He did not specify what he was referring to, thus assumingthat Brown fully understoodThis assumption is underscored by Gay's remarkthat Hunnicut was expecting Brown to help him. By the latter part of theconversation, Gay- indicated that if Brown cooperated, he might improve hischances of promotion.The Respondent contends that any finding that thisconversation related to the Union would be based upon an attempt "to readthings into it which were not there." I cannot agree. Although Gay carefullyrefrained from mentioning the Union, this does not camouflage the fact that theUnion was the problem under discussion. Considered in the light of the Union'scurrent organizational campaign, and in view of other acts of interference,restraint, and coercion committed about this time by Gay and Qther super-20 It will be recalled that Gay testified that the rule applied within the mill, even beforethe employees had started their shifts.The promulgation of any such rule might possi-bly have been, itself, a violation of Section 8 (a) (1) of the Act.See, for example,Allen-MorrisonSignCo, Inc,79 NLRB 904 However, as it has been found that no ruleagainst union solicitation of any kind existed on October 31, 1949, or prior thereto, andas the complaint does not allege the existence of any rule against solicitation, I deem itunnecessary to resolve this issue21CompareFontaine-Convtrtang Works, Inc.,77 NLRB 1386.22Brown placed the time of this conversation as a day or two before or after Brown'sconversation with Hunnicut about the water house,described above. GRANITEVILLE COMPANY471visors, I conclude that, 'by-innuendo,Gay asked Brown to help Hunnicut defeatthe Union,and indicated that if Brown cooperated in this respect he wouldimprove his chances for promotion.This evidence is sufficient to prove thatGay promised benefits to Brown for-refraining from union activity.I do notconsider it sufficient,however, to support the allegation that Gay solicitedBrown to spy upon the union members, and to report their activities to him.McCarthytestified that a few days after October 31,1949, she went to theoffice to get permission to use the telephone.At the time she was not wearingher unionbutton.Gayasked her:"Where is that pretty little button you havebeen wearing?"She replied that it was in her box.Gay then stated if she didnot know what to do with it, he did, she should give it to him.McCarthyanswered that if he would come down to herplace of workshe would give itto him.Later,Gay passed McCarthy'smachine, stopped,and held his pocketopen.He was smiling.McCarthy dropped into his pocket four union buttonswhich she had in her.box.On another occasion during this period, Gay sent forMcCarthy, said that she appeared to be afraid,that he did not want her to beafraid, and that whenever she wanted to talk to him about anything to feelfree to.do so.He added that the law would not allow him to approachher, andthat he had once belonged to the Union and had losteverythinghe had.Mc-Carthy replied that she was afraid she would be discharged and that therewas another employee who was also afraid.Gay suggested that McCarthytell the other employee to talk to him. On another occasion,Gay told McCarthythat the Respondent supplied insurance and old-age pensions for the employees,that the Respondent was "mighty good," to the employees,and that he did notsee why they would want to join a union.McCarthyalso testified that Gaytold her that the Respondent was not going to discharge her.Gaytestified thatMcCarthy had told him that she had joined the Union and wanted to get outof it, and inquired how to resign.Gay told her either to see the person who,had secured her membership application or to discuss the matter with herpreacher.The next day, when she came to use the telephone,she was notwearing her,button.Gay asked her where her button was and she replied thatitwas in,her box, adding",Come down there andI will giveit to you."An houror so later,Gay was talkingtoMcCarthyabout her job and she put severalunion buttons in his pocket.He admitted that he had sent for McCarthy twice,once late in 1949 and the second time in February1950, but stated that theseconferences with McCarthy related to a disagreement between McCarthy andanother spinner.He further stated thatMcCarthyhad told him that she wasafraid she was going to lose her job, and that she had been warned that if shelost her job the Government would not furnish a lawyer to fight her case forher unless she wore thebutton.Gayassured her that she had no reason ,ta,believe that she was going to lose her job, and that she could stay as long asshe performed her work.He denied that he told McCarthy that he hadbelonged to a union at one time and that he had lost everything.He also deniedthat McCarthyexpressed any fear that she might-lose her job because she waswearing a union button,or that she had told him that another employee wasafraid to talk to him because of the Union.For reasons previously stated, Tdo not consider1VlcCarthy's testimony reliable.I therefore adopt Gay's versiomof these conversations as the more accurate account.When 'McCarthy appeared at Gay's office to use the telephone,Gay inquiredwhere her union button was. Thus, in effect, Gay interrogatedMcCarthy withrespectto her current status in the Union.Such interrogation 10, proscribed 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Act22 It is found, however, that the remainder of Gay'sdiscussionswith McCarthy did not constitute illegal conduct .244.H. L. SedberryH. L. Sedberry is assistant overseer in the spinning, spooling, and twistingdepartment.The complaint alleges that, on October 27, 1949, he interrogatedemployees concerning their union membership, activities, and sympathies.McCarthywas afraid that if she belonged to the Union she would lose herjob, and she so informed several supervisors.She testified that, on one occasion,Sedberry told her not to let anybody cause her to do anything for which shewould be sorry. She described this conversation as having taken place shortlyafter October 31, 1949.Sedberrytestified thatMcCarthy came to him andstated that she was worried, that she did not know what to do, and that if sheknew she could hold her job she would throw away her union button. Accord-ing to Sedberry, he responded that she could hold her job just as well by notbelonging as she could by belonging, and that she should have a mind of herown.He further testified that he might have told McCarthy not to let anyonedictate to her but that he was not sure that he used this language. I adoptSedberry's account of this conversation.Even if Sedberry had indicated toMcCarthy that she should not take anystepswhich she might later regret, Iwould not read into this statement any implied threat that if McCarthy con-tinued with her union membership the Respondent would take any action toMcCarthy's economic detriment. I would view it merely as advice to McCarthythat she should not take any course of action in conflict with her own personalconvictions.Accordingly, I find nothing in Sedberry's statement which violatedthe Act.5.W. H. Hutcherson'W. H. Hutcherson is overseer in the card room. The complaint alleges thathe illegally interrogated employees in October and November and on December30, 1949; and threatened employees in November and December 1949 witheconomic reprisal if they engaged in activities on behalf of the Union.In December 1949, Hutcherson summoned employee Forest Washington andasked : "You have joined the Union, haven't you?"Washington replied : "Ifyou know I have, there ain't no use me telling you," and Hutcherson laughed.Washington then asked if Hutcherson were going to fire him, to which Hutcher-son replied : "No, I can't fire you. I wouldn't fire you anyway. Any man hasa perfect right to join anything they want to join, any church or anything else.Ain't concerning me at all."By questioning Washington with respect to hisunion membership, Hutcherson clearly violated the act.And the illegal conductin which he engaged is not cured by the fact that it was followed by a statementassuring Washington that he had a right to join or not to join, as he saw fit 222 The fact that an employee openly professes her union sympathy by wearing a unionbutton does not justify an employer's interrogation of such an employee.Standard-Coosa-Thatcher Company,85 NLRB 1358, 1363.24Although Gay accepted the union buttons proffered by McCarthy,this conduct is deemedinsufficient to support the allegation of the complaintthatGay promised benefits to em-ployees if they would refrain from engaging in union activities.25The findings of fact contained in this subsection are based upon employee Washington'scredited and undenied testimony.Hutcherson did not testify.26 The Locomotive Finished Material Company,56 NLRB 840, 845 ;Empire Pencil Com-pany,D2visionof Hassenfleld Bros., Inc.,86 NLRB 1187,1208; enforced,187 F. 2d 334(C. A. 6) ; andKallaher 6 Mee, Inc.,87 NLRB 410. GRANITEVILLE COMPANY473There is no evidence, however, that Hutcherson threatened any employees witheconomic reprisal if they engaged in union activities.6.Fletcher Price 47Fletcher Price Is shift foreman in the weave room on the second shift.Thecomplaint alleges that he interrogated employees concerning their union mem-bership, activities, and sympathies during October and November 1949; andthreatened employees with economic reprisal on November 7, 1949, if they becameinterested in or joined the Union.Approximately a month after October 27, 1949, Price asked employee AlbertisClark if he belonged to the Union. Clark did not answer. Price then askedClark where his button was, and Clark replied that he did not have one. Priceremarked : "If I had a button I wouldn't be ashamed to wear it," adding that"if it was anything besides the damn C. I. O. it would be all right."He askedClark if he had attended a union meeting, and Clark replied that he had not.Price then told Clark that if the mill became organized the employees would bedenied their rest period and would not have the privilege of leaving their jobsexcept to go to the toilet.Price also asked employee Melton Dismukeif he hadtaken another employee to a union meeting.Dismuke admitted that he had doneso.Price then told Dismuke that he knew Dismuke had done so, adding: "Youbetter not go down there any more." By such conduct, Price not only illegallyinterrogated Clark and Dismuke with respect to their union activities, but alsothreatened them with economic reprisal if they continued in such activities.Moreover, Price asked Louis Bishop, an employee working under his supervision,how he felt about the Union.Bishop replied that if the Union organized the milland the Respondent recognized the Union, he would have to join it, but that wasthe only way "they could make me join it." By questioning Bishop with respectto his union sympathies, Price committed a further violation of Section 8 (a) (1)of the Act.7.C. D. TurnerC. D. Turner is overseer of the weave room, beamer room, and slasher room.The complaint alleges that he interrogated employees concerning their unionmembership, activities, and sympathies on November 7, 1949, February 15 and 19,March 10, and April 15, 1950.AltonCook, a beamer, testified that he had attended a union meeting on Sunday,November 6, 1949.On the following day, November 7, Turner asked him : "Howwas the meeting Sunday?" Cook replied : "It was a pretty good meeting."Turner then asked : "Did you know anyone out of the weave room?" Cook re-sponded : "I didn't pay special attention to who was there."Turnertestifiedthat on a Friday, he had heard some of the beamers mention a union meeting tobe held, and that they believed they would attend.On the following Monday,Turner heard several of the beamers, including Cook, talking about the meetingwhich had been held, and one stated that he had not attended because his carhad broken down. Turner turned to Cook and asked : "Cook, did you go?"When Cook replied that he had attended, Turner asked : "Was there a very goodcrowd there?"Cook responded : "Yeah, pretty good bunch." Turner admittedthat, in questioning Cook about his attendance at the union meeting, he wasknowingly violatingMangum's instructions, described above.Under eitherCook's or Turner's version of this conversation, it is clear that Turner illegallyinterrogated Cook with respect to his union activities, in violation of Section8 (a) (1) of the Act.27The findings of fact contained in this subsection are based upon the credible and uncon-tradicted testimony of employees Clark,Dismuke, and Bishop.Price did not testify. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD4EmployeeWhit Hollowaytestified that his wife had been working for River-side Mill.He further testified that Turner asked him if he had heard his wifesay anything about the Union organizing the Riverside MillHolloway repliedthat he had beard his wife talking about it, but that he did not know anythingabout it.Turner then asked if Holloway had heard the Union's radio broad-casts.Holloway could not recall his response.About 2 weeks or a month later,Turner came to Holloway and said : "Boy, didn't you say you didn't believe inthe C. I. O.?"Holloway replied that he had. Turner then asked: "Don't yourbuddy belong to it?"Holloway asked Turner who he meant. Turner repliedthat he meant Robert Davis 28Holloway stated that he did not know aboutDavis' membership in the Union, that this was the first time he had heard'of it.Turner then inquired if Holloway was a union member, and Holloway denied thathe was. Turner laughed and went away. On direct examination, Hollowayplaced these conversations as having taken place in April or May 1950. Oncross-examination, -however, Holloway testified that the first conversation with.Turner occurred "about a year, maybe, or better" before the hearing, whichwould make it prior to December 5, 1949.He further testified that approximately'a year before the hearing, he had asked Turner to give his wife a job.Turner,testified that approximately in December 1949, Holloway asked him to givehis wife a job, mentioning that his wife was working at Riverside Mill. Turnersaid : "I understand they have had some trouble down there " Holloway replied :."That's right, but I think it is cleared up down there."Turner told him that.ifhe had an opening, he would consider hiring Holloway's wife.He deniedthat he had questioned Holloway about a union being organized at Riverside'Mill, that he had asked Holloway what he thought about a union at RiversideMill, or that there was any, discussion concerning unions during the course ofthe conversation.He further denied that he had asked whether Hollowaylistened to the Union's radio broadcasts, or that he had questioned Hollowayconcerning his belief in the Union or Davis' union membership.Holloway'stestimony concerning these conversations, with Turner was vague, and hismemory at times was faulty. I therefore credit Turner's testimony, as the moreaccurate version of these occurrences.Accordingly, I find that Turner's con-versations with Holloway contained no element of interference, restraint, or.coercion, nor did they in any way constitute illegal interrogation with respect tounion activities.EmployeeRichmond Dunntestified that-in April 1950 he was at the Coca-Colamachine with Turner, and Turner said to him : "I heard that the boys, Whitand Roberts" and Johnnie and you boys up there '[are] in the Union." Dunntold Turner that he did not know anything about the Union, but Turner re-sponded : "Don't tell me no damn lie." Turner then asked what Dunn intended,to do when he was approached to join the Union, and Dunn answered: "Well,,Mr. Turner, "I don't know anything about [the] Union. I don't believe I wantto fool with it."Turner replied : "That's right."Turnerflatly denied that hehad ever had, any discussion with Dunn concerning the Union, and specificallydenied asking Dunn whether or not Holloway or Davis had joined the Union.His denial in this respect is not credited. It is therefore found that Turnerillegally interrogated Dunn with respect to his union membership and that ofhis fellow employees.EmployeeJames Thompkinstestified that in June 1950, Turner asked himIf he belonged to the Union, and he replied that he did not.Turner then stated28Davis is an employee of the Respondent.29This referred to employees Holloway and Davis.t GRANITEVILLE COMPANY475that he had done the best thing, and asked Thompkins if Arthur Hammond andWillard Thompkins a0 belonged to the Union.When Thompkins answered thathe did not know, Turner told him to find out and let him know. Thompkinsdid not reply.After this conversation, Thompkins made no effort to ascertainifHammond and Willard Thompkins were members of the Union, or to reportback to Turner.AlthoughTurnerdenied that he had had any conversationwith Thompkins about the Union, or that he had asked him whether he belongedto the Union or whether Arthur Hammond and Willard Thompkins were unionmembers, his denial in this respect is not credited. It is therefore found thatin June 1950, Turner interrogated Thompkins with respect to his union member-ship and that of other employees. Such interrogation was violative of Section8 (a) (1) of the Act "8.Fred Green aZFred Green is shift foreman in the lower %veave room on the second shift,under Overseer Turner.The complaint alleges that Green interrogated em-ployees concerning their union membership, activities, and sympathies duringOctober and November 1949, and threatened employees with economic reprisalon November 7, 1949, if they became interested in or joined the Union.Green and his wife had been friendly with Lee Hayden, his wife AlbertaHayden, and his brother George Hayden for a long period of time. Thefriendly relationship between the Greens and Haydens still existed at the timeof the hearing.The Haydens worked on the third shift, Lee and George asloom fixers and Alberta as a slash hand ; at the time in question, none of themwas under Green's supervision.During this period, Green's wife was also work-ing on the third shift and rode to and from work with Alberta and Lee Hayden.On a Saturday morning in the fall of 1949, following the end of the thirdshift at about 7 a. m., Mrs. Green rode home from work as usual with Albertaand Lee Hayden. The Haydens and Mrs. Green entered the Greens' house,where they found Mr. Green. They all sat at the kitchen table, the Greenseating breakfast and the Haydens drinking coffee.During the Haydens' visit,which lasted from 20 to 30 minutes, all four were present in the kitchen. Theevidence is conflicting with respect to what was said.Alberta Haydentestified that, as she was entering the mill to go to work priorto 11 p. m. on the previous evening, she met Green, who was just coming offwork.Green asked her to come to his house the next morning, as he wanted totalk to her.The following morning she and her husband went to the Greens'house.Green told the Haydens that he had heard they had joined the Union andasked them if it were true. They replied that they had not joined the Union.Green then said that Turner had heard that the Haydens had joined the Unionand was going to discharge them and that he, Green, "had had to do some talk-ing" for them.He advised them that if they wanted to keep their jobs, theyshould talk to Turner on the following Monday morning.Green then asked theHaydens if "Yank" n had said anything to them about the Union, and Alberta80 Arthur Hammond (also referred to in the record as Arthur Hanson) is James Thomp-kins'stepfather and Willard Thompkins (also referred to in the record as Willard Thomp-son) isJames Thompkins' brother.Both are employees of the Respondent.az I do not determine whether or not the conversation between Turner and Thompkinswas sufficient to support an allegation that Turner solicited Thompkins to spy upon unionmembers and their activities and to report back to him, as the complaint contains no suchallegation.azAlso referred to in the record as "Booty" Green.This was the nickname of Juanita Boatwright (or Boatrite), an employee of theRespondent. 476,DECISIONSOF NATIONALLABOR RELATIONS BOARDHayden repliedthat she hadnot.Green added:"We gotpeople working rightthere with you all givingus all the informationthatwe need."Alberta Haydenfurthertestified that, althoughGreen addressed his questions to both of theHaydens, shedid all the talking forherself and her husband.Greentestified that on this particularSaturday morning, his wife had invitedthe Haydens to come intotheirhome for coffee.According to Green,when theHaydens camein,AlbertaHayden"up and told everythingshe knew about theUnion."Specifically,AlbertaHayden stated that there was talkthat theHaydens belongedto the Union, but that theyknew nothing about it and did notwant to knowanything about it.The Haydens addedthat theyhad almoststarved during a strike in1934, and that thishad taught them a lesson.Greensaid nothing about the Union,and the conversation then turned to hunting andfishing.Green deniedthathe had ever requested either of the Haydens to cometo his house,thathe had asked the Haydensabout theirunion membership, thathe had mentioned Turner, that he had statedthat he had to talk for theHaydens,or that "Yank"was mentioned in the conversation.Furthermore,Green deniedintimatingthat theRespondent or Turner or Green had any information con-cerning the union membership of individual employees.Mrs. Greentestifiedthat thisparticular Saturday was a cold day, and that shehad invited the Haydens into her home for coffee, as a"friendlygesture more orless."Aftersome discussion aboutthe weather, AlbertaHayden said to Green :"Booty, have youheard aboutthe talk about the Union?"Greenreplied : "No,Alberta,I haven't."Alberta Hayden thenremarked:"Well, I will tell'you onething right now, I definitely don't like theUnion.My peoplealmost starvedbefore andI want nothing to do withit."Mrs.Greenremarked that she wastoo youngto remember anything aboutthat.AccordingtoMrs. Green, Greendid not continue with the conversation,allowingAlbertaHayden to do all thetalking.Graduallythe conversation turnedto fishing,hunting, and problemsconcerning work at the mill.Mrs. Greendenied thatTurner was mentioned,that Greenasked the Haydens any questions about theUnion, thatGreen saidthat the Respondent had any source of information,or thatGreen had said hehad to "talk for" the Haydens.Lee Haydentestified that, on the previous evening justbefore the 11 p. m.change of shift, Green had asked him to stop by his home.At the close of theshift thefollowing morning at7 a. in., the twoHaydens, Mrs.Green,and LeeHayden's sister drove from the mill to the Greens'house.Alberta and LeeHayden and Mrs. Green went inside, butLee Hayden's sister waited outside.Green saidthathe hadheard thatthe Haydens had joined the Union,but LeeHayden repliedthat they had not.Green thenstated that if they had, theyshould get out.He explained that Turner was goingto dischargethe Haydens,but thathe (Green)had talkedfor them, andhe suggested thatLee Hayden seeTurner.Lee Hayden replied : "Iam not going to see Mr.Turnerbecause Mr.Turner sees me every morning in the mill." Green said : "All right,"then in-quired if Lee Haydenknew of any employeeswho belonged to the Union,statingthat he knew that "Yank . . . was mixedup withit."He askedLee Haydenif "Yank" had talked to him about the Union,and Lee Hayden replied that shehad not.Greenfurther stated"he had someone in there getting all the informa-tion" and thathe was supposed to findout who belonged to the Union.Mrs,Green, whowas present during the entire conversation,said nothing.LeeHaydenfurthertestified thatno subjectother than the Unionwas discussed.From my observationof the demeanor of the various witnessesinvolved,I adopt the version of Green and Mrs. Green as a more accurate version thanthat of Lee and Alberta Hayden.Accordingly,I find that the evidence fails GRANITEVILLE COMPANY477to establish that Green engaged in any conduct violative of the Act with respect,to either Lee or Alberta Hayden.On the following day, a Sunday, George Hayden visited the Greens' home.The evidence as to what occurred is conflicting.'George Haydentestified that in the middle of the previous week, he had re-ceived a message that Mr. Green wanted to see him.He could not recall whohad given him this message. Several days later, on a Sunday, George Haydenwent to the Greens' home: Green asked him if he belonged to the Union andhe replied that he did not.Green then said : "Well, if you don't belong to it,Iwish you wouldn't join."George Hayden testified that no other person waspresent when this conversation took place.Greentestified that he was stillin bed on the Sunday morning when George Hayden came to his home. Greenrose and joined George Hayden, who said : "I hear there is some talk about usbelonging to the Union." Green replied : "I don't know nothing about it,George."George Hayden then remarked : "Well, I want to let you know I don'tbelong to it and I won't have nothing to do with it."He denied that he hadasked George Hayden whether he belonged to the Union, or that he had toldGeorge Hayden that he wished he would not join.He further testified thatMrs. Green and Tom Hayden, George Hayden's brother, were present duringthis conversation.Mrs. Greentestified that on a Sunday morning followingthe Saturday on which the Haydens had been to her home, George Hayden cameto see Green while Green was still in bed. George Hayden was accompaniedby his brother, Tom Hayden. The two Hayden men sat down with the Greenswhile the Greens ate breakfast. George Hayden said: "Booty, I want to tell youthat I have heard a lot of talk in the mill about the Union. You know, I don'tlike the Union at all."He added that "there was a lot of suffering goingon."According to Mrs. Green, Tom Hayden also "put in a few words." Greenreplied that it did not matter to him how other people felt, that it was theirprivilege to do as they pleased.Mrs. Green denied that Green had askedGeorge Hayden whether or not he belonged to the Union, stating that Georgeand Tom Hayden had volunteered the information that they did not belongto the Union.The conversation then turned to hunting, fishing, and loom fixing."From my observation of the witnesses, I adopt the version of Green and Mrs.Green as the more accurate account of this occurrence.Accordingly, I findthatGreen did not interrogate George Hayden with respect to his unionactivities.9.Steeley K. burdenSteeley K. Durden is shift foreman in the beamer and slasher room on thesecond shift.The-complaint alleges that on November 7, 1949, he interrogatedemployees concerning their union membership, activities, and sympathies.Cooktestified that in November 1949, on the same day that Turner questionedhim with respect to his attendance at a union meeting the previous day, as de-scribed above, burden asked Cook : "Did they cut up much at the meeting?"Cook replied that he did not know what burden was talking about. Durdenasked: "Did they promise you more money?" Cook replied: "I didn't hear any-thing about any money."Durden then asked : "Was there very many there?"and Cook replied: "Pretty good house full."Durdendenied that he had had anyconversation with Cook about the Union, or that he asked Cook if the employeeshad "cut up" in the union meeting.His denial is not credited.Accordingly, Ifind that Durden illegally interrogated Cook with respect to his union activities. '84Tom Hayden did not testify. 478DECISIONSOF NATIONALLABOR RELATIONS BOARD10.Hershel Croy °6Hershel Croy is assistant overseer in the weave room, beamer room; andslasher room.The complaint alleges that he questioned employees concerningtheir union membership, activities, and sympathies on December 20, 1949, andin January, February, and March 1950.In the fall of 1949 Croy asked employee Jack Fallaw if he had a union button,and Fallaw replied that he did not. It is therefore found that Croy illegallyinterrogated Fallaw with respect to his union membership.11.GeorgeChambers 8°George Chambers is foreman of the dye house.The complaint alleges that heinterrogated employees concerning their union membership, activities, and sym-pathies during November and December 1949, on February 27, 1950, and duringMarch, April, and May 1950; threatened employees with economic reprisal duringNovember and December 1949, and on February 27, 1950, if they engaged in ac-tivities on behalf of the Union ; and solicited employees to keep union membersand their activities under surveillance on February 27, 1950.'Between Christmas 1949 and May 23, 1950, Chambers asked James Johnson,an employee working under his supervision, how the Union was getting along,and if he had heard anything about it. Johnson replied that he had not heardanything about it. Chambers remarked that he did not think the Unionwas any good because although it had attempted to organize the employees atRiverside Mill, the manager of Riverside Mill had refused to sign any contract.Chambers then asked Johnson if he knew of any of the employees who belongedto the Union, and Johnson replied that he did not, but that he would find out ifany of the employees had joined.Following this conversation, Johnson askedseveral of the employees if they belonged to the Union, and told them "not tobother with it."About 2 days later, Johnson reported to Chambers that noneof the employees to whom he had spoken were members of the Union. About1 or 2 months later, Chambers again inquired of Johnson how the Union wasgetting along.Johnson replied that he did not know, that he thought it was"dead," and that he had not heard anything about it.It is beyond question that Chambers interrogated Johnson with regard to hisunion membership and that of other employees. It is true that Chambers didnotdirectlyrequest Johnson to ascertain information with respect to the unionmembership of other employees and report this information back to him.Hedid, however, by interrogating Johnson with respect to the union membership ofother employees, indicate his interest in the subject.This fact was not lost toJohnson.While the original suggestion that Johnson obtain this informationcame from Johnson, he was merely putting into words his understanding of whatChambers wanted him to do. By showing his interest In the subject matter, byremaining silent in the face of Johnson's suggestion that he make reports, andby his willingness to accept such reports, Chambers in effect encouraged John-son to spy upon the union activities and membership of his fellow employees. Itis found that such conduct is violative of the Act $'However, Chambers' state-ment that he did not think the Union was "any good" is a mere expression ofopinion falling within the realm of protected free speech.Nor does the recordcontain any evidence that Chambers, as alleged in the complaint, threatened81The findings of fact contained In this subsection are based on the uncontradicted testi-mony of employee Fallaw. Croydid nottestify.86The findings of fact contained in this subsection are based upon the undenied testi-mony of employee James Johnson.Chambers did not testify.87 CompareS.H. Camp and Company,60 NLRB 263, 273. GRANITEVILLE COMPANY479employees with discharge or other economic reprisal if theyengaged in union.activities.12. S. M. McKeown °BS.M. McKeown is assistant superintendent of the Sibley Mill, in charge of thedye house, finishing plant, and cloth room.The complaint alleges that he ques-tioned employees concerning their union membership, activities, and sympathiesduring February and April 1950 and on June 14, 1950.Sometime after Christmas 1949, employee Edgar Johnson was talking toanother employee.McKeown came up to them and remarked that he had heardthat the employees were trying to form a union. Johnson replied that he knewnothing about it.McKeown then stated that he could not tell them what to do,that they should suit themselves, and that he thought they all had pretty goodjobs.Johnson agreed that they had pretty good jobs. It is found that Mc-Keown's opening remark, although not phrased as a question, was calculatedto elicit information with regard to Johnson's union sympathies and the currentstate of organizational activities, and therefore constituted illegal interrogationproscribed by the Act8913. John Henry Tullis d0John Henry Tullis is shift foreman in the dye house. The complaint allegesthat he interrogated employees concerning their union membership, activities,and sympathies during April and May 1950; and, during the same period, threat-ened employees with economic reprisal if they became interested in or joinedthe Union.Sometime between the two conversations which James Johnson had with Cham-bers, as described above, Tullis asked Johnson if Jessie Williams and John Stur-geon 41 belonged to the Union. Johnson replied that neither Williams nor Stur-geon was a member of the Union. It is therefore found that Tullis interrogatedJohnson with respect to the union membership of Williams, another employee.Nothing in the record, however, sustains the allegation of the complaint thatTullis threatened economic reprisal against any employee for union activities.14.Barney HollingsworthBarney Hollingsworth is shift foreman on the second shift in the spool room.The complaint, as amended at the hearing, alleges that on October 31, 1949,he interrogated employees concerning their union membership, activities, andsympathies.It will be recalled that on October 31, 1949, Henry Kimberly came to workwearing a union button.Hollingsworth approached Kimberly and asked : "Kim-berly, what kind of button is that you have got on?"Kimberly explained thatitwas a union button. Clearly, Hollingsworth was merely evincing impulsivecuriosity.It is therefore found that this evidence is insufficient to support theallegation of the complaint that Hollingsworth illegally interrogated Kimberly. 1398The findings of fact contained in this subsection are based upon the uncontradictedtestimony of employee Edgar Johnson.McKeown did not testify.ae SohsoPipe Line Company,75 NLRB 858, 859.40 The findings of fact contained in this subsection are based upon the undenied testimonyof employee James Johnson.Tullis did not testifyu Williams was an employee of the Respondent. Sturgeon had previouslybeen employedby the Respondent, but was not so employed at the time of this conversation.u The findingsof fact contained in this subsection are basedupon the credited andUndisputedtestimony of employee Henry Kimberly.Hollingsworth did not testify.63CompareUnited StatesGypsum Company,93NLRB 966.i. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD15. Conclusions as to interference, restraint, and coercionIt is found that the Respondent, from October 1949 to June 1950, interrogatedits employees concerning their union membership, activities, and sympathies,and those of other employees.This finding is based upon the following con-duct of supervisors : Kirkland's interrogation of Dempsey, Fordham, and Whis-nant ; Gay's interrogation of Monday, Henry Kimberly, and McCarthy ; Hutcher-son's interrogation of Washington ; Price's interrogation of Clark, Dismuke, andBishop; Turner's interrogation of Cook, Dunn, and Thompkins; Durden's in-terrogation of Cook ; Croy's interrogation of Fallaw ; Chambers', interrogationof James Johnson ; McKeown's interrogation of Edgar Johnson ; and Tullis'interrogation of James Johnson.It is further found that, during October and November 1949, the Respondentthreatened its employees with discharge and other economic reprisal if theybecame interested in or joined the Union, or engaged in activities on behalfof the Union.This finding is based upon the following conduct of supervisors :Kirkland's warning to Fordham that he was being watched, his statement toWhisnant concerning the work of slubber tenders, and his inference that theRespondent could find a pretext for firing union adherents ; Gay's warning toMonday and Henry Kimberly that they were not to solicit for the Union ;Price's threat to Clark that if the Union came in, the employees would losetheir rest period, and his warning to Dismuke not to attend any more unionmeetings.It is further found that the Respondent, between October 1949 and May1950, solicited employees to spy upon and keep under surveillance the unionmembers and their activities, and to report such activities to the Respondent.This finding is based upon the following conduct of supervisors : Kirkland'ssolicitation of Dempsey to spy ; Hunnicut's request that Brown spy ; and Cham-bers' acceptance of James Johnson's offer to spy.It is further found that the Respondent, during October 1949, promised bene-fits to employees iftheywould refrain from becoming interested in or joiningthe Union, or engaging in activities on behalf of the Union. This finding isbased upon Gay's remark to Brown that he could go far, and that Hunnicutneeded his aid.It is further found that the above-described conduct of the Respondent con-stitutes interference, restraint, and coercion in violation of Section 8 (a) (1)of the Act.It is also found that the conduct engaged in by Sedberry, Green, and Hol-lingsworth did not constitute violations of the Act.D. The alleged discriminatory discharge of Harding Kimberly 441.Sequence of eventsHarding Kimberly began working for the Respondent in 1938 in the twisterroom.About a year later, Kimberly was transferred to the spooler room andlater to the spinning room. In 1943, Kimberly quit the Respondent's employwithout notice to take a job elsewhere, but returned to the Respondent's milla few months later.He again left the Respondent's employ for an undis-closed period of time, but returned to work for the Respondent in 1945. Atthis time, Kimberly told Hunnicut that he was going to work steadily and was"In the pleadings and throughout the hearing, this individual was referred to as, HardingKimberly.At the time he testified, he gave his name as James Kimberly, but said that,he Leas the same Harding Kimberly involved in this case. GRANITEVILLE COMPANY481not going to quit without notice again, as he had done previously.He wasthen employed as a filling doffer on the second shift.In the summer of 1949, a group of doffers, with Kimberly and Thrift actingas spokesmen, complained to Gay about their workload, and requested thatthey be relieved of some of their frames.46Gay replied : "Well, it can't bedone, not right now.Any of you all boys want your job better get back downthere on the damn thing."All of the employees then returned to work, exceptKimberly and Thrift.Kimberly told Gay that it would not be necessary forhim to go back to the job, because he knew that he was not able to performsthe work on all the frames assigned to him.Gay retorted : "Come in here.I am going to fire you, anyway."He added that if Kimberly ever went outthe gate, he would never return as long as Gay worked in the mill. They-entered Gay's office and Gay ordered Hunnicut to write a pass for Kimberly..While Hunnicut was writing, Kimberly told Gay that he needed his job be-cause he had a family to support. Gay replied that he did not care about any-body else's family except his own.At this point, Thrift caught Kimberly bythe arm and said to him : "Let's go back to our job. I know you have got towork and I have, too.We don't want to lose our job. The rest of them havegone and we will go back and do the best we can with it." Heeding this plea,Kimberly returned to work, as did Thrift. Immediately afterward, Hunnicutreduced the doffers' workload by releasing one frame from each doffer.When the Union first began to organize the Respondent's mill in September1949,Kimberly was the first employee to join, and he agreed to work on theorganizing committee.He spoke to several employees about joining the Union-About 2 weeks later, at the Union's first meeting, Kimberly was elected to theorganizing committee.He talked to "quite a few" of the employees aboutjoining the Union, and succeeded in persuading several to do so. Some ofthese conversations took place in the mill, others outside the mill.This union,activity took place prior to October 27, 1949.On October 26, Kimberly worked as usual on the second shift. On that day,Kimberly operated six frames running white filling and one frame-frame 22-which ran blue filling.Frame 22 was the only frame in the spinning room thatday which ran blue filling.Although the shift did not normally end until 11p. in, on this particular night the shift ended at 10 p in. and all the frames wereshut off at that time until the third shift commenced at 11 p. m 4eShortly after the start of the third shift at 11 p. in. on October 26, CliffordTanner, the shift foreman, noticed that frame 22 was not operating properly.According to Tanner, the filling box near frame 22 contained bobbins on which45A frame is a machine designed to wind filling (thread) on empty bobbins or quills.46According toKimberly,when he came to work that day, the filling box (a large woodenbox) containing bobbins wound with blue filling was almost full.Kimberly doffed (removedfilled quills from the frame and replaced them with empty ones) frame 22 within the firsthour, and emptied the filled bobbins into the filling box, completely filling the box.Accord-ingly, this box was taken to the weave room and replaced by employee A. J Dickey, Jr.,whose duty it was to remove full filling boxesKimberly doffed frame 22 twice more priorto 10 p in. that evening, and emptied the filled bobbins into the new filling box.As this.did not fill the box, Kimberly left the partly full filling box by frame 22 for the third shift.Dickey's testimony did not agree with that of Kimberly with respect to the removal offfull filling boxes.Dickeytestified that at the beginning of the shift, he had placed' anempty filling box near frame 22 for Kimberly, and that, at about 10 p m. that night whenthe shift shut down, he had removed from frame 22 a filling box whichwas almost full,and which contained bobbins wound with bluefilling.He replaced this with an emptyfilling box.Thus,,accordingto Dickey, there wereno filled bobbins in the,box when. thethird shift began. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe filling was wound too high off the bottom.44 Accordingly, Tanner had the-fixer adjust frame 22, after which it operated properly.Tanner then had thebox of defectively wound blue filling set aside, and wrote the following note whichhe placed in Hunnicut's drawer:10-27-49.48MR. HUNNICUT,,There is a box of 17 reg. blue that came off of frame 22 next to theelevator.The frame was running to (sic) high off the bottom. It should have beenpulled down on the bottom.Thanks,C. G. T.When Hunnicut came to work on October 27, he found the above-quoted noteand the box of filling.Before his shift began at 3 p. in., Hunnicut examinedthe bobbins in the box and found that the filling was improperly wound. Notingthat frame 22 was the only frame running blue filling, Hunnicut removed severalof the defectively wound bobbins from the filling box and showed them to Gay,pointing out that Kimberly was the only doffer on his shift who had run bluefilling on the previous day.Hunnicut told Gay that Kimberly was an experienced doffer who had beeninstructed what to do if a frame made bad filling and had apparently disregardedall instructions,49 adding that he thought Kimberly should be discharged.Gayinstructed Hunnicut to ask the fixer if he had been notified that frame 22 was outof order, and to take whatever steps he considered necessary.Hunnicut askedif, in Gay's opinion, discharge was the proper remedy. Gay replied that hethought discharge would be appropriate, providing that the responsibility for thebad work was determined.Hunnicut then spoke to Brown, the fixer, and in-quired if Brown had been notified that frame 22 was not operating properly.Brown replied that he knew nothing about the matter. At about 2: 50 p. in.,'just prior to the start of the shift, Hunnicut showed the box of defectively woundfilling to Kimberly.Hunnicut told Kimberly that frame 22 was the only framein the mill which had been running blue filling, and that Kimberly had beeninstructed to notify the fixer whenever a frame was not working properly.Kim-berly denied making the defectively wound filling and disclaimed any knowledgeof its origin.Hunnicut replied that Kimberly had operated frame 22 on theprevious day, and that the defectively wound filling was in the box at 11 p. in.,the previous night.Kimberly, however, remained steadfast in denying that hehad made the bad filling.Hunnicut then told Kimberly that he was discharged.Kimberly remarked that he was glad he had not quit, but instead had been dis-charged.Hunnicut replied that he, too, was glad that Kimberly had not quit.Kimberly said that he knew why he was being discharged, and that it was notbecause of the defectively wound filling.Hunnicut asked : "What do you thinkthe reason was?", but Kimberly did not reply.Hunnicut then said: "Well, if I44 Improper winding offilling onthe bobbins was due either to a lack of adjustment inthe frame, or the failure of the doffer to wind the traverse (a rack which controls themanner in which the thread is wound on the bobbins) completely down. If such bobbinswere used in the looms, the result wouldbe mispicks(defects) in the finished cloth; ifnot used in the looms, the yarn on the bobbins would have to be rewound and sold at a loss.41Tanner testified without contradiction that because his shift commenced at 11 p.m.,he customarily datedhis papersthe following day.49Under the Respondent's rules,if a frame is not winding filling properly on the bobbins,the doffer is required to report this fact to the fixer.The fixer examines the frame,and determines whether or not to allow it to continuerunning.If the fixer decides thatthe frame should be stopped,the frame is shut down and the fixer makes an adjustmentbefore the frame is run again. GRANITEVILLE COMPANYA83.am discharging you for something else, I don't know what it is, Harding.Thereis the filling.I have told you how I came to know that it was your filling."Hunnicut gave Kimberly a slip for his pay, and instructed him to go to the pay-master and draw his wages. Later, Hunnicut reported to Gay that the fixer hadnot been notified that frame 22 was out of order and that he had dischargedKimberly for running the bad filling.On the same day, Hunnicut submitted amemorandum to Gay, which read :10/27/49.Mr. GAY,I discharged Harding Kimberly this afternoon for making bad work.Hedoffed frame No. 22 several doffs, or long enough to make a box of bad filling.This is the only frame of 17 reg. blue filling in the room.There was a doffon the frame at 11 p.m. anda box full at the end of the frame.This employee and all others have been talked to about bad work.Thanks,J. E. HUNNICUT.The notice of separation supplied Kimberly by the Respondent indicates thathe wasdischarged"for makingbad work."About a week or two after his discharge, Kimberly went to the Respondent'spersonneloffice to file an application for work.While he was there, severalother applicants were told that the Respondent was not hiring any doffers.Overhearing these statements, Kimberly left without filing an application.On'hisway out, he met Gay and asked Gay about returning to his job. Gaysuggestedthat Kimberly file an application in. the personnel office.Kimberlyreplied that he had just been to the personnel office, and that no applicationswere being taken for doffers.He added : "I know the reason you all fired me.It wasn't what you all said it was. There is going to be something done aboutit."Gay asked: "What is going to be done about it?" Kimberly replied:"Well, the Government is going to take a hand in it." Gay answered : "Ididn't know they had anything to do with people getting fired in here.We canfire anybody we want to. Anyway, I didn't fire you."Kimberly asked : "Whofiredme?"Gay replied: "Mr.Hunnicut.Second bands can fire anybody theywant to."Gay added that Kimberly could see " liigher authorities" if he desiredto do so.Accordingly, Kimberly visited Frank Dennis, the Respondent's gen-eral manager.Kimberly told Dennis that he had allegedly been discharged formaking bad work, but that actually he had not made any bad work. Dennisreplied that he had Gay's record to guide him, that his hands were tied, and thatthere was nothing that he could do about the situation.2.Contentions of the parties and conclusionsThe General Counsel maintains that Kimberly was actually discharged be-cause of the prominent part which he played in union activities, and that thealleged bad work was merely a pretext for his discharge. In support of thiscontention, the General Counsel introduced evidence tending to prove thatKimberly was among the best doffers in the mill, whose work had not previouslybeen criticized, and that other doffers who had performed work as poor or worsethan that which had resulted in Kimberly's discharge had merely been repri-manded.The Respondent, conversely, contends that Kimberly was discharged,not because of any union activities, but because he either negligently or delib-erately doffed defectively wound filling from frame 22 at least three times, andstarted the frame a fourth time, without notifying the fixer that the machine 11484DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not working properly.60Inthis connection, the, Respondent introducedevidence tending to prove that a quality drive was under way at Sibley Millat the time that Kimberly was discharged, and that other doffers were dis-charged for similar offenses at or near the time of Kimberly's discharge.No useful purpose would be served by a detailed discussion and analysis ofthe evidence regarding the bad work alleged to have been performed by Kim-berly.The fatal defect in the General Counsel's position is the failure of therecord to indicate that, prior to Kimberly's discharge, the Respondent hadany knowledge of his union membership or activities.While it is true that theRespondent knew that the Union was attempting to organize its employees,it should be recalled that the Respondent employed approximately 900 employeesat the time. In such a large plant, it cannot be presumed that an employerpossesses knowledge of the identity of the most active union adherents.Anysuch knowledge must be proven.However, Kimberly was never subjected tointerrogation with regard to his union activities by any supervisor.Nor isthere any evidence that, prior to October 27, any employee was questioned withrespect toKimberly'sunion membership or activities. Indeed, Kimberly testi-fied that he did not tell either Gay or Hunnicut of his union activities, and thathe could not remember whether any supervisor was present when he solicitedother employees to join the Union.The General Counsel maintains that the incidentin the summerof 1949, de-scribed above, can reasonably be interpreted to indicate that the Respondentlooked upon Kimberly "as a natural leader of the men in any concerted activi-ties."I find no merit in this contention.Even though Kimberly acted as oneof the spokesmen for the group at that time, it does not necessarily follow thatthe Respondent would thereafter assume that he was the leader ofanyself-organizational activities among the employees.The General Counsel also con-tends that the Respondent's knowledge of Kimberly's union activities is shownby the testimony of witnesses Monday, McCarthy, and Turner.However, thetestimony of these three witnesses contains nothing indicating that any of thesupervisors knew of Kimberly's union membership or activities.The most thatcan be said for the testimony of these witnesses is that it indicated that theRespondent had knowledge that a union had been formed in the millIt will be recalled that, on October 31, certain employees wore union buttonsin the plant, and spoke to Hunnicut.According to Thrift, the employees toldHunnicut that they knew that Kimberly had been discharged because of his unionactivities and not because of his work, "because we knew, we were too old handsfor that, we had been there too long."Hunnicut replied : "Go back to your jobs."This falls far short of constituting an admission by Hunnicut that Kimberly wasdischarged because of his union activities. In my opinion, Hunnicut was underno obligation to deny such an accusation, particularly since it came from em-ployees under his supervision.Oii the record before me, no inference that the Respondent somehow acquired -knowledge of Kimberly's union membership and activities is warranted.A con-clusion cannot be justified by, or founded upon, mere suspicion or speculation.The burden rests upon the General Counsel to provide affirmatively that such was50Doffers are paid according to the amount of filling run through their framesAhank clock" is attached to each frame for the purpose of measuring the number ofhanks (840 yards) run.Readings of the hank clocks are made at the end of each shiftand recorded on a "hank sheet." Thus, the: doffer is earning money as long as the frameisrunning filling, whether or not the filling is winding properly on the bobbins.Thedoffer is not making money, however, when the frame is shut down for repair. TheRespondent argues that Kimberly would therefore have reduced his pay if he had re-ported to the fixer that frame 22 was not operating properly. GRANITEVILLE COMPANY485the fact 63In my opinion, this burden has not been sustained.An essential ele-ment of discrimination-knowledge by the Respondent that Kimberly had joinedthe Union or was active on its behalf-has not been established.53Accordingly—it is found that there is no substantial, reliable, or probative evidence sufficientto support the allegation that the Respondent discharged Harding Kimberly onOctober 27, 1949, and thereafter failed and refused to reinstate him, because ofhis membership in or activities on behalf of the Union 63E. The discriminatory discharge of Alton Cook1.The duties of a beamerIn order better to understand the events related below, it is necessary to ex-amine the functions and duties of beamers.Cloth is manufactured of two components-the filling, or woof, which is thecrosswise thread, and the warp, or lengthwise thread.The warp comes to thebeamer as a large ball containing numerous separate strands of yarn in theform of a single loose rope.This is known as a ball warp. The strands of yarnare separated by an acetate rayon string called a lease, normally placed at 2,000yard intervals.Occasionally, however, a lease is placed only 1,000 yards fromthe previous lease:Prior to beaming, the ball warp is dyed. Because acetaterayon resists cotton dyes, leases remain white even after the dyeing process.After dyeing, the ball warp is run through a beaming machine, operated by abeamer.The object of this process is to separate the ball warp into individualstrands of yarn ranging in number from 200 to 375. The beaming machine con-sists essentially of a rear drum and a large spool, approximately 32 feet apart.Mounted above the large spool is a comb or rake containing the same numberof separations as there are strands in the warp.The strands pass from the ballwarp, around the drum, through the comb, and are finally wound on the spool.The beamer operates the machine by keeping his foot on a pedal, which controlsthe power.When the beamer removes his foot from the pedal, the machineslows down to a stop within 3 to 5 yards. The machine is also equipped withhand brakes, which the beamer uses when he desires to stop the machine morerapidly.The brakes can stop the machine within 3 or 4 feet, but if appliedtoo suddenly may break fine yarn."The beamer constantly watches the warp for the appearance of leases. Some-times he can see the lease as it goes around the drum, but he can almost alwayssee it as it leaves the drum and travels toward the comb.When the lease ap-proaches the comb, the beamer stops the machine and checks the yarn to see thatall the individual strands are in line and going through the comb properly.After this has been done, the beamer cuts the lease, pulls it out, and discards it.He then starts the machine again and continues as before.If the beamer does not stop the machine before the lease hits the comb, dam-age to the strands results.The extent of this damage depends, to some extent—upon the type of yarn being beamed and the speed with which the machine isoperating when the lease hits the comb. In any event, the result is likely to bea number of broken strands.Where the damage is extensive, it is sometimes21B & ZHosiery ProductsCo, 85 NLRB 633, 640, enforced 180 F. 2d 1021 (C. A 3).See alsoW. C. Nabors Company,89 NLRB 538.52Olympic Luggage Corporation,78 NLRB 95353I deem it unnecessary to pass upon the Respondent's contention that Kimberly was"discharged'for'cause," within the meaning of Section 10 (c) of the Act.51 If the brakes are not working, it is possible for the beamer to stop the machine withhis handHowever, this involves risk of injury and is contrary to safety regulations.974176-52-vol 96-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary for the beamer to turn over the ball warp and start beaming fromthe other end.From the beaming operation, the warp goes to the slashing machines, whereit is starched.Attached to each roll of.warp received at the slashing machines,is a tag indicating the name of the beamer who operated the beaming machine.Any defects in the beamed warp may cause difficulty when the warp goes throughthe slashing process.Consequently, the beamer is required to indicate on thetag any relatively serious defect.This alerts the slasher operator, so that hecan slow the slashing machine in advance and thus reduce the amount of damageresulting from the defect.2.Sequence of eventsAlton Cook began working for the Respondent in 1942 as a painter, but quit-the same year.He returned in 1945 and was employed operating winders.-About 8 months later he was transferred to the beamer room as a learner, on-the first shift.After 6 months as a learner, Cook became a full-fledged beamer.Early in 1949 he was transferred to the weave room, but after about 6 monthsthere, he returned to the beamer room as a beamer on the second shift, at hisgown request 'Cook joined the Union about October 4, 1949.He attended two union meet-ings, and was a member of the Union's organizing committee. In this capacity,he talked to several employees, outside the mill, about joining the Union.Ashas been previously found, Cook was interrogated with respect to his unionactivities on November 7, 1949, by both Turner and Durden.While Turner wastalking to Cook on November 7, Cook put a union button on his shirt, and-continued to wear it during the remainder of his employment.He was the,only employee on his shift in his department who wore a union button.3.Cook's dischargeOn November 9, Cook beamed the bottom 10,000 yards of a 16,000 yard warp.The top 6,000 yards was completed by another beamer. On November 10, Cookcame to work on -the second shift, as usual. The circumstances surroundinghis discharge on that date are in dispute, and the testimony of various wit-nesses with respect thereto will therefore be set out separately.According toCook'stestimony, at about 6 p. in. Durden took Cook to a slash-ing machine and showed him a warp on which approximately 5 of the 290strands were crossed. Indicating the defective beaming, Durden said : "Thisis your warp.What about it?" Cook looked at the tag and found that itshowed that he had beamed the bottom 10,000 yards, and that the top 6,000 yardshad been run by another beamer. The notation was not in Cook's handwriting.The bad work was only about 4,000 yards from the top, and therefore not in thepart of the warp beamed by Cook. Cook told Durden that he had not writtenhis name onthe tag.Durden cut off the defective strands, straightened them,and tied them together again.According to Cook, this adjustment "didn't takebut a few minutes." It was then possible for the slasher operator to continuerunning the warp through the slashing machine. Cook returned to his work,beaming fine blue warp.At approximately 7: 50 p. in. Cook hit a lease againstthe comb of his beaming machine. As a result, enough strands were broken inthe warp to require Cook to turn over the ball warp and start beaming from65During the period from 1945 to 1949, Cook's rate of payincreased from 40 cents to91.13 per hour.However, this increasewas due to general wage increases granted toall employees in the mill.. GRANITEVILLE COMPANY487-the other end of the ball.Cook turned over the ball warp himself, without anyaid.About 10 minutes later, after he had turned over the ball warp, burdencame by, saw what had happened, and discharged him. Cook further testifiedthat he hit the lease because the brakes were defective, and because the leasecame up earlier than he expected 66He admitted, however, that he saw thelease at least 15 feet from the comb and that the beaming machine would stopin less than 15 feet without the use of the brakes, if the operator merely tookhis foot off the pedal.Jessie Johns,a slasher operator on the second shift, testified that on Novem-ber 10 he wasrunning somewarp through the slasher and found a place inwhich 200 or more strands were torn. There was no warning on the tag. Ac-cording to Johns, the defective beaming appeared after approximately 8,000yards had beenrun, inthat portion which the tag showed had been beamed byCook.As the warp could not be run through the slashing machine, Johnsstopped the machine and went in search of burden.Meanwhile, Turner cameby and Johns showed him the defective beaming. burden and Turner thenwent away and returned a little later with Cook. Johns saw Durden andTurner showing Cook the defective warp, but did not hear what was said. OnNovember 11, Johns ran through his slashing machine some warp which hadbeen beamed by Cook on November 10. He found a section of the warp whichwas broken "all the way across," where Cook had hit a lease the previous-day.Again, there was no warning on the tag. Johns worked for a periodof 8 hours trying to untangle the broken strands, but never succeeded indoing so.Turnertestified that on November 10 at about 3: 30 p. in., he passed the slash-ing machine operated by Johns, and noticed from 25 to 35 broken strands in thewarp.Upon inquiry, Turner was told that Cook had done the beaming on thiswarp and that Johns had not been able to run it through the slashing machine.'Turner further testified that the tag did not indicate any warning of brokenthreads, and that approximately 8,000 yards of warp had been run through theslashing machine when the defective work appeared. Turner then brought Cookand Durden to the slashing machine and showed them the defective beaming.burden told Turner that he had had Cook to the slashing machine to show himthe defective warp a few minutes before. Turner told Cook he had been makingbad work and "it looked like he was getting worse," and warned him that hewould have to improve his work or be discharged. Turner then went back withCook to Cook's beaming machine and watched him beam. At about 8 p. in., Croy,the assistant overseer, notified Turner that Cook had hit a lease, and that Durdenrecommended discharging him. Turner replied that Cook should be discharged.57Durdentestified that on November 10, Johns reported that he had a warpthat could not be run through the slashing machine.Durden examined thedefective warp and found that from 100 to 200 strands were broken. Accordingto Durden, 8,000 or 9,000 yards of warp had been run through the slashing ma-chine before the defective beaming was reached, thus it was in the part whichCook had beamed. Durden called Cook to the slashing machine, showed himthe defective warp, and told him that he could not put up with that kind ofwork.Cook then returned to his work. About 10 or 15 minutes later, Turnerthat he could not have that kind of work, and that if he did not improve hewould be discharged. Later, Durden passed Cook's beaming machine and foundall the strands broken and the ball warp turned bottom upward. Cook had turnedseAccording to Cook's testimony, a lease normally appeared every 10 or 11 minutes,but this particular lease came up only 6 or 7 minutes after the previous one.57Croy did not testify. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDover the ball warp himself, and had done so unevenly, resulting in a tangle. Itwas obvious to Durden that Cook had hit a lease. After reprimanding Cook,Durden told Croy what had occurred. Croy inspected the warp on Cook's beamingmachine, then communicated with Turner.He returned in a few minutes andinformed Durden that Turner had decided to discharge Cook.Durden thenwrote Cook a pass and told him that he was discharged. Durden estimated thatthe defect for which he first reprimanded Cook on November 10 resulted in,40 or 50 pounds of waste, as against a normal waste incidence of a "pound or2" per week.Moreover, he estimated that the waste caused by Cook hitting alease later that day was approximately 800 yards.With respect to the' circumstances of Cook's discharge, in view of all the evi-dence, it is found that Johns reported to Turner a defect in warp beamed byCook, which resulted in from 5 to 25 broken strands. There was no warningon the tag.This was a comparatively minor defect.Durden was able to rectifyit in a short period of time, and the warp was then run through the slashingmachine without further trouble.68Later that day, Cook hit a lease.He-'blamed this on the defective brakes of his beaming machine. In this connec-tion, he testified that he had complained to Durden "every two or three days"for some time prior to November 10 that the brakes on his beaming machinewere slipping.The brakes would be repaired, but 2 or 3 days later would beginslipping again.According toCook,James Mills, the beamer who operated the.same beaming machine on the first shift, told Cook that he had complainedabout the brakes slipping a day or two before November 10.69 Cook admitted,however, that when Durden discharged him on November 10, he did not mentionthe defective brakes to Durden.Fletcher,a beamer, testified that he worked'on the same shift as Cook on November 9 and 10, but did not hear Cook com-plain or ask anyone to fix the brakes on his beaming machine.He furthertestified that a beamer is not supposed to operate a machine if the brakes are-bad.Durdentestified that, during the 5 or 6 days before November 10, he hadno complaints about the brakes on Cook's beaming machine.Turnertestifiedthat he observed Cook beaming for a short while about 4 p in. on November 10,and noticed nothing wrdng with the brakes. Furthermore, he testified thatCook did not mention to him that day that there was any defect in the brakesClaude Thompson,beamer foreman on the first shift, testified that he hadreceived no report concerning the brakes of Cook's beaming machine during theweek prior to November 10, and that the beaming machine operated satisfac-torily on the shift after Cook was discharged, without requiring any adjust--ment.Julius Axon,a former beamer, testified that a beamer was not supposedto operate a defective machine unless instructed to do so. In view of all thetestimony, it is found that there was no defect in the brakes of Cook's beamingmachine on November 10, that he hit the lease partly through negligence andpartly through the fact that the lease appeared sooner than expected," andthat the resulting damage to the warp was increased by the fact that Cookwas beaming fine yarn.In order to continue beaming after hitting the lease, Cook turned the ballwarp himself.A full ball warp weighs between 200 and 300 pounds, but at the-time Cook hit the lease, the ball warp was less than half full. If a beamerfinds it necessary to turn over the ball warp, and feels that he is not capableseDurden's testimony with regard to the amount of waste which resulted is consideredan exaggeration,and is not adopted.119Mills didcnot testify.Cook's testimony regarding Mills' complaints is therefore hearsayevidence,not corroborated by any other witness.9° It will be recalled that sometimes leases are placed only 1,000 yards apart instead of'the usual 2,000 yards.Apparently, this is what happened to the lease that Cook hit. GRANITEVILLECOMPANY.489,of doing this by himself, it is customary for him to call upon other beamers tohelp him.This is not invariably done, however. For example, Fletcher, a-witness for the Respondent, testified that he never sought aid in turning over aball warp.There is no evidence in the record that any beamer was reprimandedfor failing to secure help in turning over a ball warp, and Durden did not point,out to Cook on November 10 that he was at fault in failing to do so. Accord-ingly, it is found that Cooks' failure to secure help in turning over the ball warpdid not constitute a breach of the Respondent's rules.One other circumstance of Cook's discharge warrants brief comment. Johnstestified that the warp which Cook damaged when he hit a lease contained nowarning on the tag. - As Cook was discharged only a short time after hittingthe lease,it is clearthat he had no opportunity to fill out the tag before hisdismissal.It follows that he was not at fault in failing to do so.4.Cook's attempts to secure reinstatementOn November 11, the day following his discharge, Cook returned to the millto get his pay.While there, he asked Turner for a job. According toCook,Turner replied that perhaps he might put Cook on the third shift later, but thathe could not put Cook back on the second shift because "the boys were kind ofsore with me." Cook further testified that this was a reference to the otherbeamers onhis shift, who were not members of the Union, and had been "throw-ing little slurs around" about the Union.Turnertestified that when Cook askedhim for a job he replied that Cook's work was too bad, that he could not put himbackbeaming,but that he could probably put him back in the weave room whena vacancy occurred there " Turner denied that he told Cook that he might beable to put him on the third shift or that he told Cook that "the boys" were"sore" athim.His denialin this respect is not credited.Approximately 2 or 3 weeks later, Cookagainasked Turner if there was workfor him.Turner answered that he had no openings.5.Contentions of the partiesThe General Counsel contends that Cook was discharged because of his known'union membership and activities, and that the alleged defective work done byhim was a mere pretext for his discharge. The Respondent, on the other hand,maintains that Cook was discharged because of "repeated gross negligence andcarelessness," after final warning that the quality of his work must be improved,and because of two specific instances of poor work on the day he was discharged,namely, the broken strands discovered by Johns and hitting the lease. In con-nection with this contention, the Respondent introduced evidence tending toprove that Cook's work had not been satisfactory, that the Respondent wasengaged upon a drive for quality at the time of Cook's discharge, and that otherbeamers had been discharged for similar poor work.6.Cook's work record'The testimony with respect to Cook's ability as a beamer is conflicting.Cooktestified that prior to November 10, his beaming had never been criticized by anyslasher operator or supervisor. Indeed, about 3 weeks prior to November 10,a Cook has not been offered reinstatement in the weave room.The record does notindicate whether any vacancies occurred in the weave room between the date of his dis-charge and the date of the hearing.It Is therefore impossible to tell if Turner lived upto his alleged promise to reinstate Cook in the weave room when an opening appearedthere. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDDurden had told him that he was "about as good a beamer as they had on thejob."Cook specifically denied that he had ever been taken to the slashingmachines to be shown bad work by either Durden or Turner, after his return tobeaming, except on November 10.Axon,a witness, for the General counsel, hadworked as a beamer until July 1949.He testified that, at that time, Cook was"no better or no worse" than the other beamers, and that all the beamers hadbeen taken to the slashing machines at one time or another to be reprimanded forpoor beaming.Witnesses for the Respondent contradicted this testimony.Johnstestifiedthat he and other slashers "dreaded" to run warps beamed by Cook, and wereconstantly complaining to the supervisors about Cook's poor beaming.He esti-mated that Cook had hit at least 10 leases and that Cook was taken to the slash-ing machines to be shown defective beaming more often than any of the otherbeamers.Johns further testified that when Cook was previously operating abeaming machine before his transfer to the weave room, his beaming was of thesame low caliber, that he was not as good a beamer, although a regular beamer,as some of the learners, and that some of his beaming was so bad, in those days,that it required 3 or 4 shifts before the beaming could be run through the slasher.Dardentestified that when Cook first returned to the beaming room, his work was"ordinary."As time went by Durden received complaints from the slasheroperators regarding warps beamed by Cook.He found it necessary frequently totake Cook to the slashing machines and show him defective beaming that Cookhad run.He estimated that this occurred between 15 and 20 times during aperiod of 3 or 4 months, more frequently than with any other beamer under hissupervision.Durden described Cook as the worst beamer he had,o but admittedthat he had never known Cook to hit a lease prior to November 10, 1949.Turnertestified that, when Cook was in the beaming room for the first time, he was anaverage beamer.Approximately 6 or 8 weeks after Cook returned to the beamingroom for the second time, bad beaming began to show up on the slashing machines—and Turner received reports from the slasher foreman. After this, Cook's work"kept getting worse."Fletcher,a beamer who worked on the same shift as Cook,testified that he had never been taken to the slashing machines to be shown badbeaming, and that he could not recall any such reprimands directed to Cook.Thompson,Cook's foreman when he had first been a beamer, testified for theRespondent, but did not refer to Cook's ability as a beamer.Thus, the testimony of some of the Respondent's witnesses with respect to-Cook's beaming ability conflicted directly with that of other witnesses called bythe Respondent. Indeed, if Johns' testimony were believed, it would prove onlythat Cook had been a consistently poor beamer for a long period of time, butthat the Respondent had continued Cook in its employ until a few days after itlearned that he was a union member. I consider Johns' testimony highly ex-aggerated, and find that Cook, at all material times, was an average beamerwhose work had not been criticized more frequently than that of other beamers,and who, in fact, had been complimented by Durden shortly before his dischargeon November 10.7.The Respondent's quality driveDennistestifiedthatthe Respondent's business at the beginning of 1949 wasslack, and that the marketwas highlycompetitive.The Respondent was ableto obtain business in the fall of 1949 strictly on a quality basis, and great emphasiswas therefore placed upon quality production in all the Respondent'smills.Aseries of conferences of key supervisors was held for the purpose of improvingthe quality of the products.Moreover,a statistical study was prepared showing,62At the time, Durden supervised Cook and twoother beamers. GRANITEVILLE COMPANY491the weekly percentage of "irregulars" produced by each of the Respondent's sixmills for the period of May 30 through December 10, 1949.This study indicatedthat Sibley Mill had a higher percentage of "irregulars" than any other mill."As a result of this study, Mangum was told that he would have to improve therecord of Sibley Mill.Gaytestified that a quality drive was under way during the entire year of.1949.Hunnicuttestified that a quality drive was in effect during the summer,fall, and winter of 1949.According to Hunnicut, this drive commenced 4 or 5months before October 27, 1949, and was still continuing at the time of thehearing in December 1950.On the other hand,Green(a witness for the Respond-ent) testified that the Respondent strives for quality production "about all thetime," and that during 1949 the emphasis on quality was "no more than usual."Moreover,Brown,who had been working for the Respondent almost 4 years,testified : "They have talked about waste ever since I have been here," and thatmeetings to discuss problems of quality were held every 3 or 4 months.In view of all the testimony on this subject, I find that the Respondent hadnot entered upon any quality drive of an unusual nature at Sibley Mill before-the preparation of the statistical study described above, that is, before De-cember 10, 1949. It follows that Cook's discharge on November 10, 1949, was,not in any way connected with the quality drive.8.Frequency of bad beaming and discipline of beamersCooktestified that he had seen other beamers perform work worse than thatfor which he was allegedly discharged, but that they had not been discharged.The'only beamer discharged for bad work whom he could recall was Carl Hayden..Approximately a year before Cook was discharged, Hayden had beamed somewarp so poorly that it could not be run through the slashing machine.He was:instructed to beam it again.Finding himself unable to do so, Hayden cut thestrands with his knife instead of summoning the fixer to help him. As a result,a large quantity of material was wasted, and Hayden was discharged.Axontestified that in 1946 his brother was learning to beam and had been workingfor about 5 weeks.He had fouled some warp. After the warp was straightened,,he was unable to run it through the beaming machine a second time. He was,therefore discharged.Dennistestified that the Respondent averaged between12 and 15 discharges per month in all its plants, and that "quite a number" ofthese were for bad beaming or bad doffing.He further testified that consistentlybad work was cause for discharge. In view of all the testimony on the subject,I find that discharges for poor beaming at Sibley Mill were reserved for themost extreme cases, and that the defective beaming discovered by Johns on:November 10, resulting in from 5 to 25 broken strands, was not an offense forwhich the Respondent would normally have discharged a beamer.I turn now to an analysis of the evidence with respect to hitting leases.Cooktestified that hitting a lease is something that happens to all beamers.Johnstestified that he would agree with this statement.Axontestified that hittinga lease "is just something you can't keep from happening" and that he had seenit happen to other beamers, but that he never knew of a beamer to be dischargedmerely because he hit a lease.Johnstestified that hitting a lease did not happenoften, but was not too unusualFletchertestified that he had hit a lease whenhe was a learner.Durdentestified that it had been the Respondent's experienceto have one or two leases hit each year.Dennistestified that hitting a leasewas not, as such, a dischargeable offense, depending entirely on the circumstances.re Irregulars included (1) defective cloth, and (2) any piece of cloth less than 40 yardsin length, whether defective or not. 492DECISIONS,OF NATIONALLABOR RELATIONS BOARDHe further testified that hitting a lease is considered "bad" and could be "thestraw that breaks the camel's back."It is clear from the testimony of several of the witnesses that a beamer whohit a lease was not required to report this matter to any supervisor. In viewof all the testimony on this matter, I find that the hitting of a lease was neithera dischargeable offense nor an extremely unusual occurrence.9.ConclusionsThe picture presented is that of an employer who engaged in numerous actsof interference, restraint, and coercion in order to defeat the employees' self-organization.With knowledge that a union had been formed, both Darden andTurner questioned Cook about his attendance at a union meeting. Cook there-after was the only employee on his shift in his department who openly proclaimedhis union adherence.Thus, as one of the Union's outstanding champions, hebecame marked as the logical target for the Respondent's antiunion campaign,which was then at its height. Three days later, he was discharged.The reasons advanced by the Respondent for discharging Cook must be viewedin this context.An experienced beamer whose work had recently been compli-mented, he was allegedly discharged for two separate instances of bad beaming,close together in point of time.As has been previously remarked, the first ofthese was of a comparatively minor nature, and beamers who had done work ofa lower caliber had merely been reprimanded. The second incident-hitting alease-was admittedly not, standing alone, a legitimate cause for discharge.Indeed, hitting a lease is something a beamer "just can't keep from happening."Even the two instances of defective beaming on the same day, taken together,were not, in my opinion, sufficient to have called for the ultimate penalty ofdischarge at the Sibley Mill under ordinary circumstances.The conclusion isinescapable that the Respondent seized upon these events as a convenient pre-text to rid the mill of the only openly proclaimed union adherent in the depart-ment on that shift.This conclusion is bolstered by Turner's later remark thathe could not put Cook back on the second shift because "the boys" were "sore"at Cook-a remark which unmistakably referred to the nonunion beamers onthe shift 84'For the reasons set forth above, it is found that Cook was not discharged forcause within the meaning of Section 10 (c) of the Act, but because of his mem-bership in and activities on behalf of the Union.Thus, by discriminatorily dis-^charging Cook on November 10, 1949, and thereafter refusing to reinstate him,thereby discouraging membership in the Union, the Respondent violated Section8 (a) (3) of the Act, and engaged in interference, coercion, and restraint inviolation of Section 8 (a) (1) of the Act.F. The alleged discriminatory discharge of Whit Holloway1.The duties of a cloth dofferWarp and filling are woven into cloth on machines known as looms. Thefinished cloth is wound onto cardboard tubes at the loom.Whenever a defectappears in the cloth, the weaver "flags" the doffer.`4When the doffer sees64A notice of separation given by the Respondent to Cook after his discharge lists thereason for discharge as "making bad work."As this was a self-serving statement, I donot consider it persuasive.as In order to "flag" the doffer,the weaver places three empty and one full bobbin onthe arch(the metal piece across the top)of the loom. GRANITEVILLE COMPANY493the "flag," he goes to the loom, rolls down the cloth until the defective part isreached, cuts out the defective portion with a knife, and then rerolls the goodcloth onto the loom.After this operation has been completed, the doffer marksthe number of the loom on the roll of cloth with chalk, in letters approximately21/2 inches high.The longer the loom has run after the flag is up,the more good cloth It isnecessary for the doffer to reroll.Moreover, if he does not properly reroll the'cloth, the cloth will wind on the tube unevenly.This may possibly cause dam-age to the loom.The pieces of defective cloth cut out by the doffer are normally approximately18 inches in length and are discarded by being thrown on the floor. If the doffererroneously cuts off a larger piece, containing about 3 yards or more of goodcloth, he is required to take the piece of cloth to the shift foreman and reportthe matter.A failure to do so constitutes a violation of the Respondent'srules.'2.Sequence of eventsWhit Holloway began working for the Respondent in 1946 in the slasherroom.About a year later, he was transferred to the tie-in room.After ap-proximately 2 years in the tie-in room, Holloway's job there was discontinuedand he was transferred to the upper weave room, on the first shift, as a cleanupman.Hisduties were to clean the overhead lights, the walls, and the windows,and to empty the trash ' During this period, Holloway occasionallyfilled in asa helper to cloth doffers, and later as a clothdoffer.6'In March 1950, Holloway joined the Union and passed out union cards tosome of his fellow employees.He succeeded in persuading several of them to,join the Union.On one occasion, Holloway sat in an automobile about 50 feetfrom the mill gate for an hour at change-of-shift time and helped the union.organizer,who was with him, to identify certain employees. As describedabove, in April 1950, Turner interrogated Dunn with respect to the union mem-bership of Holloway and other employees.Dunn, however, merely replied thathe knew nothing about the Union,3.Holloway's promotion and dischargeshift foreman on that shift in the upper weave room, reported this fact to,m The description of the duties of a cloth doffer contained above applies only to theRespondent's second shift.On the first shift, in addition to these functions, doffers alsoremove rolls of cloth when they become full.87This description of Holloway's duties as cleanup man is based upon the testimony ofTurner and Roberts.Holloway testified that, at first, his sole duty was to clean theoverhead lights, but that after he joined the Union, he was given additional duties such ascleaning the windows, removing empty bottles from the window sills, setting up warp,cleaning the floor, relieving the elevator operator for 10 minutes each day, obtainingsupplies from the supply room, and removing trash.Holloway stated that he did notknow what employee had been performing these additional duties prior to their assign-ment to him.His testimony in this respect is rejected and that of Turner and Robertsis adopted.68Hollowaytestified that he doffed cloth for Roberts at least three times during this.period, but only as a helper, and that on a Saturday morning he doffed for Green byhimself, but was unable to do the job and was relieved.Robertstestified that he taughtHolloway how to doff cloth, and that Holloway had doffed cloth "a number of times,"both as a helper and as a doffer,temporarily replacing absenteesGreentestified that,on a Saturday morning in June 1949, Holloway had doffed cloth for him, but could notrun the job alone and was supplied with a helper.Turnertestified that he knew thatHolloway could doff cloth and that he had seen him do so. In view of all the testimonyon thissubject,I find thatHollowaywas able to perform the duties of a cloth doffer imMay 1950. 494DECISIONS OF NATIONALLABOR RELATIONS BOARDTurner and requested that an additional doffer be assigned to his shift.Thisjob paid 8 or 9 cents per hour more than the cleanup job then held by Holloway..Turner's policy was that if a vacancy occurred in a job with more pay, andanother employee was qualified, he would be promoted.Accordingly, Turner-inquired of John Roberts, shift foreman in the weave room on the first shift,if he had a qualified employee whom he could spare to fill the vacancy.Robertssuggested that Holloway was able to doff cloth and Turner agreed that Hollowayshould be given the opportunity.On the next day, Roberts told Holloway tocome in on the following Monday on the second shift, to take a job as clothdoffer.Holloway assented.On the following 'Monday, May 22, Hollowayreported to Green as instructed.Green explained to him the duties of a clothidoffer, and be worked in that capacity that day.On May 23, Holloway againcame to work on the second shift as a cloth doffer, and was discharged by Greenduring the course of the shift.As the testimony is in conflict with respect tothe circumstances surrounding Holloway's discharge, the testimony of each-of the witnesses with respect thereto will be set out separately.Hollowaytestified that on May 22, he told Green that he was not able to runa cloth doffer's job, but Green replied that he knew that Holloway was capableof running the job.He also testified that there were no complaints with respectto his work on May 22. On May 23, about 3: 05 p. in., Green told him that,Turner was complaining that he had not copied the numbers of the looms onthe rolls of cloth legibly.Holloway replied that be was doing the best he-could.Green, however, insisted that he had to do better 6'Holloway thenreturned to his work. Later, during his rest period, Holloway went down tothe soft drink stand on the first floor, and was standing neafby with a sandwichand a soft drink in his hands. Turner saw him there and told him to returnupstairs 40 and sit, down while eating, and that it was not advisable to walkaround while eating.Holloway complied.At the end of the rest period, Hollo-way returned to his work. Later, he found it. necessary to go down stairs to-the cloth room to get a supply of tubes. In order to do so, he had to obtain-atruck, take it down on-the freight elevator, load it and return with it by thesame means.He testified that lie had to wait approximately 10 minutes to getthe elevator on his way down, and an additional 10 minutes on his way back.When he returned to the upper weave room, Turner berated him for his longoff defective cloth in response to "flags" approximately 10 or 15 times duringthe shift.Each piece was about 18 inches long, and was thrown on the floor.,However, there was one exception : Some cloth began to wrap around the roller,.of one of the looms improperly, because he had not previously wound it tightlyenough.Holloway therefore cut off a 3-yard piece of cloth, as he had seenother doffers do, and put it on a cloth truck.At about 9: 50 p. in., Green sum-moned him, showed him the piece of cloth, and demanded to know what it-was doing on the truck.Holloway admitted that he had cut it off and put iton the truck, explaining that he had done so because the cloth had becomewrapped around the roller and he could not get the loom to run without cuttingitoff.Green remarked that Holloway knew better, but Holloway respondedthat he did not know better, because he had seen other doffers do the samething.Green then discharged him.6°There was considerable testimony with respect to Holloway'sability to read andwrite.In addition,Holloway demonstrated at the hearing by reading and copying num- ''hersWithout going into further detail with regard to this testimony,I find that Hollo-way was able to read numbers reasonably well, and that he was also able to copy numbers,but did not do so with any great degree of speed or legibility.70The upper weave room was on the second floor. GRANITEVILLE COMPANY495Luther Motes,a weaver on the second shift, testified that Holloway was the,only doffer on that shift on May 23.He further testified that Holloway allowedthe looms to run longer than they should have after the "flags" were up, thencut off more good cloth than was necessary, instead of rolling the cloth back tothe defective place.According to Motes, he had never seen another doffer cutoff so much good cloth.On two occasions on May 23, Motes saw Holloway cutoff good pieces of cloth ranging in length from 5 to 10 yards each, put themunder his arm, and go out the door.Motes then reported to Green that Hollowaywas cutting off more cloth than was necessary, and taking it out of the room.71'Greentestified that when Holloway first reported to him, he had explained toHolloway the duties of a cloth doffer and had actually demonstrated on a loom.He also testified that Holloway left his job approximately 4 times during hisshift on May 22, and that he had to hunt for Holloway each time, and warn himto stay on the job. Once Green found him seated in the dye house, and onanother occasion discovered him sitting. in the dressing room.Holloway wasnot supposed to be in either place.Green denied that he had seen Hollowaywith a sandwich and a cold drink in his hands near the cold drink stand onthe first floor on May 23, or that he had had any conversation with Hollowaythat day regarding his eating habits.He testified further that, on May 23,he told Holloway to get some tubes from the cloth room, but Holloway complied,and that this errand only took Holloway about 5 minutes.He also testifiedthat it was not necessary to use the elevator to get tubes from the cloth room.On May 23, Holloway left his job twice, each time for a period of about 35minutes, and Green was unable to find him. At about 10:30 p. in, Motesreported to Green that Holloway had cut some cloth from one of his looms andhad walked out of the room with the cloth. Green checked this report andfound about 10 or 12 pieces of cloth, ranging in length from 5 to 15 yards each,underneath some rollers on the cloth truck.The total yardage amounted tobetween 20 and 70 yards. None of the pieces contained any defects. Greenthen summoned Holloway and showed him the pieces of cloth. Green askedHolloway if he did not know that it was against the Respondent's rules to cut-off that much cloth and not report the matter.Holloway did not deny that hehad cut off the cloth.Green then told Holloway that the cloth was not sup-posed to be on the truck, and that he was discharged for "causing too muchseconds.".The notice of separation given Holloway by the Respondent after his discharge.states that he was discharged because he "would not run job as instructed, wouldnot stay on the job."In view of all the evidence on the subject, I find that Holloway absented.himself from his job without permission on several occasions on May 22 and23, and was reprimanded by Green for so doing. I further find that, on May23, Holloway, against instructions, cut off a number of pieces of cloth which wasnot defective, ranging in length from 5 to 15 yards each, and that he furtherviolated the Respondent's rules by attempting to hide this cloth, instead ofreporting the matter to Green. It is also found that this matter was calledto Green's attention by Motes.4.Events following Holloway's dischargeTurnertestified without contradiction that he first learned of Holloway's dis-charge on May 24, the morning after the discharge occurred. Sometime later,71Motes testified that he reported Holloway's actions to Green because he was afraidthat he would be reprimanded when it was discovered that his loom did not have as muchgood clothon it as it should have had. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolloway came to see Turner and asked why he had been discharged. Turnersent for Green and instructed Green to tell Holloway the reason for his dis-charge.Green accordingly told Holloway that he had been discharged for notrunning his job as he was instructed.Holloway did not reply.5.Contentions of the partiesThe General Counsel maintains that Holloway was not discharged because ofany dereliction of duty, but because of his union membership and activities.Conversely, the Respondent maintains that Holloway "was discharged as a resultof his wilfully tearing off, thereby rendering useless, a number of pieces of clothwhich had been woven on the looms to which he was assigned as a cloth doffer,contrary to instructions, sound practice and policy, and attempting to concealthe fact that he had done it by deliberately hiding the cloth and failing toreport any of the incidents to his supervisor."In examining the contentions of the parties, it might be profitable to analyzebriefly Holloway's past work record, and also the frequency of bad doffing andthe discipline of cloth doffers at Sibley Mill.Roberts,who had been Holloway'ssupervisor for approximately a year, testified that Holloway "was hard to keepon the job" and that about every 3 or 4 days he would disappear from the joband Roberts would find it necessary to hunt for him. This started about amonth after Holloway began working for Roberts.Roberts warned Hollowaythat if he did not stay on his job he would be discharged. Summing up Hollo-way's abilities, Roberts testified : "He was a good worker but I just had tostay right in behind him."On cross-examination, Roberts testified that helpwas "a little scarce" at that time.There is little evidence in the record with respect to the frequency of badcloth doffing, or the discipline of cloth doffers for poor work.As previouslynoted,Dennistestified that the Respondent averages between 12 and 15 dis-charges per month in all its mills and that "quite a number" of these are dueto bad doffing or bad beaming.He further testified that, although he had beenthe Respondent's general manager for about 4 years, he could not recall anyprevious instance in which a cloth doffer cut off so many large pieces of goodcloth without reporting this fact to his supervisor.6.ConclusionsThe General Counsel's contentions with respect to the discharge of Hollowaymust fall because the record does not contain adequate evidence that the Re-spondent knew of Holloway's union membership or activities.Although Hollo-way testified that he sat in the union organizer's car near the mill gate forapproximately an hour,there was no testimony that he was seen doing so by anyof the Respondent's supervisors.Moreover,while Turner questioned Dunn withrespect to the union membership of Holloway and others,this interrogation didnot result in Turner obtaining any definite knowledge that Holloway was amongthe members of the Union.Accordingly,I find that the General Counsel hasfailed to establish by a preponderance of the evidence that the Respondent at thetime of Holloway's discharge had notice of his union membership or activities.I therefore find that Holloway's discharge was not discriminatory."There is another reason,however, why Icannot agreewiththe position of theGeneral Counsel with respect to Holloway's discharge.Even assuming,for thepurpose of argument,that the Respondent knew of Holloway's union membershipand activities,I am convinced that any such knowledge the Respondent might12CompareCarolina Mills, Inc.,92 NLRB 1141. GRANITEVILLE COMPANY497have had did not enter into the decision to discharge him.Had the Respondentdesired to rid itself of Holloway, it does not seem reasonable that it would haveoffered him a promotion-unless, of course, it did so in the belief that he was notqualified for the job of cloth doffing, and would therefore furnish the Respondentwith an adequate reason for discharge. It is not clear whether the GeneralCounsel maintains that this is the case. In any event, on the record before me,I cannot find that Holloway was deliberately promoted to a position which theRespondent knew he could not handle in order to trap him into supplying a validcause for discharge. It is true that there is some evidence indicating that Hollo-way had told several of the supervisors that he was unable to read or write."But it was not essential that a, cloth doffer be able to read or write; it was merelynecessary for him to be able tocopyand read numbers.This Holloway was ableto do, although not too expertly.Moreover, the reason assigned by the Respond-ent for discharging Holloway was not connected in any way with any complaintsregarding Holloway's ability to read or copy numbers on the rolls of cloth.Onthe contrary, the reasons given by the Respondent were Holloway's inattentive-ness to his work, the fact that he cut off considerably more cloth than was neces-sary-thus resulting in unnecessary waste-and the fact that, contrary to orders,he concealed his dereliction by hiding the cloth instead of showing it to hissupervisor as instructed.These reasons, it seems to me, were adequate reasonsfor the discharge.Accordingly, I am convinced that Holloway was dischargedfor cause within the meaning of Section 10 (c) of the Act, and that his dischargetherefore did not violate Section 8 (a) (1) or (3) of the Act. It is so found."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, appearing inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYAs it has been found that the Respondent has engaged in certain unfair laborpractices, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It having been found that the Respondent has engaged in certain acts of inter-ference, restraint, and coercion, it will be recommended that the Respondentcease and desist therefrom.It having also been found that the Respondent discriminatorily dischargedAlton Cook on November 10, 1949, and thereafter refused to reinstate him, it willbe recommended that the Respondent offer to Cook immediate and full reinstate-ment to his former or a substantially equivalent position," without prejudice tohis seniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay he may have suffered by reason of the discriminationpracticed against him, by payment to him of a sum of money equivalent to thati3Hollowaytestified that he informed both Turnerand Greenthat he could not reador write, but that Green was not convinced.Turnercontradicted this testimony.Greenadmitted that Holloway had claimed that he could not read or write, but actually hadbeen able to do so.Robertstestified that Holloway had stated thathe was notcapableof reading or writing, and that he had then taught Holloway how to copy numbers.74 In reaching this conclusion, I have notrelied uponthe noticeof separation givenHolloway by the Respondent, as I consider that documentself-serving.75The ChaseNational Bank of theCity of NewYork, San Juan,Puerto Rico,Branch,65 NLRB 827, 829. 498DECISIONSOF NATIONAL 'LABOR RELATIONS BOARD'which he normally would have earned as-wages from November 10, 1949, the dateof the discrimination against. him, to the date of offer of full reinstatement, lesshis net earnings, if any, during, the said period."Loss of pay shall be computedin a manner established by the Board in theWoolworthcase."In order to insure expeditious compliance with the recommended back-pay andreinstatement order, it will be recommended that the Respondent, upon reasonablerequest, make any pertinent records available to the Board and its agents."Because of the Respondent's unlawful conduct and its underlying purpose andtendency, I find that the unfair labor practices found are persuasively related to'other unfair labor ,practices proscribed and that danger of their commission in,the future is to be anticipated from the course of the Respondent's conduct in the,past."The preventive purpose,of the Act will be thwarted unless the order iscoextensive with the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7 of the Act, to prevent a recurrence of unfairlabor practices, and thereby to minimize industrial strife which burdens andcbstructs commerce, and thus effectuate the.policies of the Act, it will be recom-mended that the Respondent cease and desist from in any manner infringing.upon the rights guaranteed in Section 7 of the Act 80It has further been found that the Respondent did not discriminate with respectto the hire and tenure of employment of Harding Kimberly and Whit Holloway.Accordingly, it will be recommended that these allegations of the complaint bedismissed.Upon the basis of the 'foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS of LAW1.Textile 'Workers Union of America, 010, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of AltonCook, thereby discouraging membership in a labor organization, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.3.By such discrimination and by otherwise interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of theAct, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The activities of Sedberry, Green, and Hollingsworth did not violate Section8 (a) (1) of the Act.6.The Respondent has not discriminated with respect to the hire and tenureof employment of Harding Kimberly and Whit Holloway.[Recommended Order omitted from publication in this volume.]7eCrossett Lumber Company,8 NLRB 440.77FTVWoolworthCompany,90NLRB 28978F.W WoolworthCompany,supra. ^79N.L. R. B. v Express PublishingCompany,312 U. -S 426soWilliam Spencer,d/b/a Alliance Rubber Company,76 NLRB 514.